Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 1 of 55 PageID: 19043



  Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

                                               :
  MYLAN PHARMACEUTICALS INC.,                  :
                                               :
                        Plaintiff,             :
                                               :       Civil Action No. 14-2094 (ES)(MAH)
                        v.                     :
                                               :       OPINION
  CELGENE CORPORATION,                         :
                                               :       (filed under temporary seal)
                        Defendant.             :
                                               :

  SALAS, DISTRICT JUDGE

  I.     Introduction

         A generic pharmaceutical company generally needs samples of a brand-name drug to

  perform certain studies before seeking U.S. Food and Drug Administration (“FDA”) approval to

  market a generic version of that drug. Put simply, the generic company must show the FDA that

  its generic version is equivalent to the brand-name drug.

         Here, Mylan Pharmaceuticals Inc. (“Mylan”) wanted FDA approval to market generic

  versions of two brand-name drugs marketed by Celgene Corporation (“Celgene”)—Thalomid®

  and Revlimid®. But Mylan says it couldn’t get samples of these brand-name drugs. It blames

  Celgene for this, alleging that Celgene used a certain safety program as pretext to prevent Mylan

  from getting samples of each drug and conducting the requisite studies. Mylan asserts Celgene

  did this to improperly stifle generic competition. So Mylan brought this action against Celgene.

  It claims Celgene’s conduct violates federal and state antitrust laws, as well as state laws

  prohibiting unfair competition and tortious interference.
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 2 of 55 PageID: 19044



           Celgene has moved for summary judgment to dismiss this action. Its motion raises

  several issues. Indeed, the Court held lengthy oral argument and ordered supplemental briefing

  before and after oral argument on certain issues. No doubt this is a complex case. Rather than

  attempting to preview all of these issues—several of which require necessary background

  information—the Court provides this brief introduction and addresses each issue below after

  providing such background.

           Based on the below discussion, the Court GRANTS in part and DENIES in part

  Celgene’s motion for summary judgment.

  II.      The Hatch-Waxman Act

           A.       The Hatch–Waxman Act allows a generic company to “piggy-back” on a
                    brand company’s FDA approval efforts—which speeds the introduction of
                    low-cost generic drugs to market and thereby furthers competition 1

           The Drug Price Competition and Patent Term Restoration Act of 1984—commonly

  known as the “Hatch-Waxman Act”—provides a regulatory framework that governs the testing

  and approval of new drugs. In re Wellbutrin XL Antitrust Litig., 868 F.3d 132, 143 (3d Cir.

  2017).     This framework is “designed in part to (1) ensure that only rigorously tested

  pharmaceutical drugs are marketed to the consuming public, (2) incentivize drug manufacturers

  to invest in new research and development, and (3) encourage generic drug entry into the

  marketplace.” In re Lipitor Antitrust Litig., 868 F.3d 231, 240 (3d Cir. 2017).

           A pharmaceutical company that wants to market a new drug must submit a New Drug

  Application or “NDA” to the FDA. In re Wellbutrin XL Antitrust Litig., 868 F.3d at 143

  (quoting Actavis, 133 S. Ct. at 2228). “The NDA must include, among other things, a statement

  of the drug’s components, scientific data showing that the drug is safe and effective, and

  proposed labeling describing the uses for which the drug may be marketed.” Caraco Pharm.

  1
           See F.T.C. v. Actavis, Inc., 133 S. Ct. 2223, 2228 (2013).


                                                            2
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 3 of 55 PageID: 19045



  Labs., Ltd. v. Novo Nordisk A/S, 566 U.S. 399, 404 (2012). A company that gets FDA approval

  of its NDA is often referred to as a brand-name company or brand company, and its FDA-

  approved product is often referred to as a brand-name drug or brand drug. See, e.g., F.T.C. v.

  Actavis, Inc., 570 U.S. 136, 142 (2013); New York ex rel. Schneiderman v. Actavis PLC, 787

  F.3d 638, 643 (2d Cir. 2015).

         Conversely, a pharmaceutical company that seeks to market a generic version of a brand

  drug is often called a generic drug company or generic company, and its generic version of the

  brand drug is often referred to as a generic drug. See, e.g., Mylan Pharm. Inc. v. Warner Chilcott

  Pub. Ltd. Co., 838 F.3d 421, 427-28 (3d Cir. 2016); Schneiderman, 787 F.3d at 643 n.3; Janssen

  Pharmaceutica, N.V., 540 F.3d at 1355-56.

         “One of the goals of Hatch-Waxman is to increase competition between generic and

  brand-name drugs.” In re Wellbutrin XL Antitrust Litig., 868 F.3d at 143. To that end, the

  Hatch-Waxman Act allows generic companies to get FDA approval “without having to endure

  the gauntlet of procedures associated with NDAs.” Id. In particular, a generic company can get

  similar approval as the brand-name company “by submitting an Abbreviated New Drug

  Application (‘ANDA’) that shows that the generic drug has the same active ingredients as, and is

  biologically equivalent to, the [FDA-approved] brand-name drug.” In re Lipitor Antitrust Litig.,

  868 F.3d at 240; see also Caraco, 566 U.S. at 405 (“Rather than providing independent evidence

  of safety and efficacy, the typical ANDA shows that the generic drug has the same active

  ingredients as, and is biologically equivalent to, the brand-name drug.”). “This way, a generic

  manufacturer does not need to undergo the same costly approval procedures to develop a drug

  that has already received FDA approval.” In re Lipitor Antitrust Litig., 868 F.3d at 240.




                                                  3
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 4 of 55 PageID: 19046



         “[F]or drugs that work systemically by circulating in the bloodstream after ingestion in

  the form of a pill or capsule, bioequivalence is typically measured by comparing the rate and

  extent of absorption of the active ingredients in the blood.” Graceway Pharms., Inc. v. Sebelius,

  783 F. Supp. 2d 104, 107 (D.D.C. 2011). “In other words, two drugs are bioequivalent if they

  deliver the same amount of the same active ingredient content into a patient’s blood stream over

  the same amount of time.” New York v. Actavis PLC, 787 F.3d 638, 644 (2d Cir. 2015).

  Importantly, a generic company must generally obtain samples of a brand name drug to

  demonstrate bioequivalence to a brand-name drug. See Natco Pharma Ltd. v. Gilead Scis., Inc.,

  No. 14-3247, 2015 WL 5718398, at *1 (D. Minn. Sept. 29, 2015) (citing 21 U.S.C. §§

  355(b)(1)(A), 355(j)(2)(A)).

             B. The Hatch-Waxman Act provides special procedures for identifying and
                resolving patent disputes between brand and generic companies 2

         The Hatch-Waxman Act sets forth procedures for patent disputes between brand and

  generic drug companies. See In re Lipitor Antitrust Litig., 868 F.3d at 240. When a brand

  company submits an NDA, it must file information about its patents with the NDA. Id. If

  approved, the FDA then will list the patents in a publication informally known as the “Orange

  Book.” Id. In particular, a brand company must list in the Orange Book any patents relating to

  the drug’s composition or methods of use. See id.

         Once listed in the Orange Book, a generic company may file an ANDA “if it can certify

  that its proposed generic drug will not actually violate the brand manufacturer’s patents.” Id. In

  fact, a generic company must assure the FDA that its ANDA product will not infringe a listed

  patent because the FDA cannot authorize a generic drug that would infringe a patent. See id. at

  240-41; In re Wellbutrin XL Antitrust Litig., 868 F.3d at 144. One way for a generic company to


  2
         In re Lipitor Antitrust Litig., 868 F.3d at 240.


                                                            4
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 5 of 55 PageID: 19047



  do so is by certifying that any listed patent is invalid and/or will not be infringed by the

  manufacture, use, or sale of the ANDA product. See In re Lipitor Antitrust Litig., 868 F.3d at

  240-41; In re Wellbutrin XL Antitrust Litig., 868 F.3d at 144. This is referred to as a “paragraph

  IV certification.” In re Wellbutrin XL Antitrust Litig., 868 F.3d at 144.

              A paragraph IV certification constitutes an act of infringement and “often ‘means

  provoking litigation’ instituted by the brand manufacturer.” In re Lipitor Antitrust Litig., 868

  F.3d at 241 (quoting Caraco, 566 U.S. at 407). If the brand company timely sues the generic

  company for patent infringement, “the FDA must withhold approval of the generic for at least 30

  months while the parties litigate the validity or infringement of the patent.” Id.; see also In re

  Wellbutrin XL Antitrust Litig., 868 F.3d at 144 (“[T]he FDA is required to withhold approval of

  the generic drug for 30 months or until the infringement case is resolved, whichever comes

  first.”).

              Notably, to incentivize generic companies to file ANDAs “challenging weak patents, the

  Hatch-Waxman Act provides that the first generic manufacturer to file a paragraph IV

  certification will enjoy a 180-day exclusivity period” from the first commercial marketing of its

  drug. See In re Lipitor Antitrust Litig., 868 F.3d at 241 (emphasis added). This 180-day

  exclusivity period bars any other generic drug from competing with the brand-name drug—a

  potentially lucrative opportunity for an ANDA-filer. See id.

              There are at least two important considerations concerning this 180-day exclusivity

  period: (1) it “belongs only to the first generic manufacturer to file an ANDA; if the first-ANDA

  filer forfeits its exclusivity rights, no other generic manufacturer is entitled to it”; and (2) “the

  brand-name manufacturer is not barred from entering the generic market with its own generic




                                                    5
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 6 of 55 PageID: 19048



  version of the drug—a so-called ‘authorized generic’—during the 180-day exclusivity period.”

  Id. (emphasis added). 3

  III.     The FDA’s Risk Evaluation and Mitigation Strategy (“REMS”)

           Under the FDA Amendments Act of 2007, the FDA can require drug manufacturers to

  implement a REMS for certain drugs. See 21 U.S.C. § 355-1. “REMS are required risk

  management plans that use risk minimization strategies beyond the professional labeling to

  ensure that the benefits of certain prescription drugs outweigh their risks.” 4 A REMS can have

  elements such as a “Medication Guide or Patient Package Insert” or “Communication Plan.” 5

           Another possible element of a REMS is an “ETASU”—which stands for: “Elements to

  Assure Safe Use.” 6          “ETASU requirements are the most extensive elements of a REMS

  program” and “are intended to reduce a specific serious risk listed in the labeling of the drug.” 7

  A REMS with an ETASU may require, for example, that: “[p]rescribers have specific

  training/experience or special certifications”; “[e]ach patient using the drug be subject to



  3
           A note on this second consideration may be helpful for contextual purposes. “An authorized generic is a
  generic drug sold by the company who markets the brand name drug (or a third party licensee).” Sanofi-Aventis v.
  Apotex Inc., 659 F.3d 1171, 1174-75 (Fed. Cir. 2011) (citation omitted). The brand company “who holds the
  approved NDA wants to stave off possible competition from the ANDA applicants (the generic makers).” Mylan
  Pharms., Inc. v. F.D.A, 454 F.3d 270, 273 (4th Cir. 2006). And “[o]ne strategy for the NDA holder is to grant a
  third party a license to sell a generic version of the drug described in the approved NDA.” Id. “The economic
  benefits of this practice are clear”: “an authorized generic appeals to patients because it is sold at a lower price than
  the branded pioneer drug”—while also appealing to a brand company because it “benefits from sales of the
  authorized generic even after the patent protecting the [brand] drug has expired.” Id. Indeed, “[b]y selling an
  authorized generic during the [180-day] exclusivity period enjoyed by the first paragraph IV ANDA applicant,” the
  brand company “prevents that applicant from winning all of the customers who want to switch from the branded
  drug to a cheaper generic form.” Id.
  4
           See U. S. FOOD & DRUG ADMIN., A Brief Overview of Risk Evalutation & Mitigation Strategies (REMS),
  https://www.fda.gov/downloads/AboutFDA/Transparency/Basics/UCM328784.pdf (last visited Oct. 2, 2018).
  5
           Id. at 7.
  6
           Id.
  7
           Id. at 12-13.



                                                             6
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 7 of 55 PageID: 19049



  monitoring”; and the “[d]rug be dispensed with evidence of safe-use conditions such as

  laboratory test results.” 8

          As noted above, a generic company must typically obtain samples of a brand drug to

  show bioequivalence to the brand drug for FDA approval. See, e.g., Natco Pharma, 2015 WL

  5718398, at *1. And Congress included a provision in the FDA Amendments Act of 2007

  setting forth the following: “No holder of an approved covered application shall use any element

  to assure safe use required by the Secretary under this subsection to block or delay approval of

  an . . . [ANDA].” 21 U.S.C. § 355-1(f)(8)).

  IV.     Celgene’s Thalomid® & Revlimid® are both subject to REMS requirements 9

               A. Thalomid®

          In the 1950s, a drug called thalidomide was marketed and widely prescribed in Europe

  and other countries as a treatment for morning sickness and nausea. (D.E. No. 228-1, Celgene’s

  Statement of Material Facts (“Celg. SMF”) ¶ 2). In the early 1960s, it was discovered that

  thalidomide causes severe birth defects including: missing legs, arms, feet and hands; spinal cord

  defects; cleft lip or palate; absent or abnormal external ears; heart, kidney, and genital

  abnormalities; and abnormal formation of the digestive system. (Id. ¶ 3). In fact, a single dose

  of thalidomide taken during pregnancy can cause these birth defects. (Id.). And about 40% of

  thalidomide victims died within a year of their birth. (Id.). So thalidomide was withdrawn from

  the market in many countries. (Id.).

          Celgene obtained FDA approval in 1998 to market thalidomide—under the trade name

  Thalomid®—for treating manifestations of a particular form of leprosy known as erythema

  nodosum leprosum (“ENL”). (See D.E. No. 228-3, Ex. 1). But the FDA indicated that a

  8
          Id. at 13.
  9
          Unless otherwise noted, citations to statements of facts are undisputed.


                                                           7
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 8 of 55 PageID: 19050



  restricted distribution program—called a “System for Thalidomide Education and Prescribing

  Safety” or “S.T.E.P.S.”—was an integral part of the approval and a component of the terms of

  approval. (Id.).

         In May 2006, the FDA approved the use of Thalomid®—in combination with

  dexamethasone—for treating newly diagnosed multiple myeloma. (D.E. No. 228-4, Ex. 12; D.E.

  Nos. 237-21 & 237-22, Ex. P58).

             B. Revlimid®

         In April 2005, Celgene sought approval from the FDA to market lenalidomide—an

  analogue of thalidomide that is more potent and has a better toxicity profile—under the brand

  name Revlimid®. (D.E. No. 228-8, Ex. 74 & 77; Celg. SMF ¶ 86). Mylan disputes the date of

  Celgene’s NDA for Revlimid®, arguing that evidence shows Celgene’s first submission was sent

  in December 2004, followed by more than thirty additional submissions before Celgene’s

  application was deemed complete and approved. (See D.E. No. 237-1 (“Responses to Celg. SMF

  ¶ 87)). In any event, in December 2005, the FDA approved Revlimid® for treating transfusion

  dependent anemia due to myelodysplastic syndromes. (D.E. No. 228-8, Ex. 77). Notably, the

  FDA’s approval letter states that approval was under the “RevAssist Risk Minimization Action

  Plan” or “RiskMAP”—and distribution of the drug is limited as described in the approval letter

  and in the detailed RevAssist program. (Id.)

         In June 2006, the FDA approved the use of Revlimid®—in combination with

  dexamethasone—for treating multiple myeloma in patients who have received at least one prior

  therapy. (D.E. No. 228-8, Ex. 78).




                                                 8
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 9 of 55 PageID: 19051



             C. The FDA approves Celgene’s proposed REMS for each product

          In September 2007, Congress enacted a law that, among other things, codified the FDA’s

  risk management program authority under new provisions requiring that REMS programs be

  implemented for certain pharmaceutical products. (See D.E. No. 238-30, Ex. P315). As noted

  above, the law also prohibited a brand company from using any ETASU to block or delay

  approval of an ANDA. (See id.).

          In September 2008, Celgene filed with the FDA its proposed REMS for Thalomid® and

  Revlimid®. (See D.E. Nos. 228-4, Ex. 9; 228-8, Ex. 79). In August 2010, the FDA found that

  REMS were necessary for Thalomid® and Revlimid       ®
                                                           to ensure that the benefits of the drugs

  outweigh their risks of side effects, and the FDA approved Celgene’s REMS for each drug. (See

  D.E. Nos. 228-4, Ex. 9; 228-8, Ex. 79).

  V.      Mylan’s Causes of Action against Celgene

          On April 3, 2014, Mylan brought this action against Celgene, alleging in part that

  Celgene “has used REMS as a pretext to prevent Mylan from acquiring the necessary samples to

  conduct bioequivalence studies, even after the FDA determined that Mylan’s safety protocols

  were acceptable to conduct those studies.” (D.E. No. 1 ¶ 7). It alleges that, “[i]n flagrant

  violation of federal and state antitrust laws, Celgene has unlawfully maintained monopolies over

  its two ‘lead’ products—Thalomid and Revlimid—by preventing lower-priced generic

  competition from entering the market.” (Id. ¶ 2).

          Mylan asserts the following counts—some of which the Court has already dismissed and

  declines to further discuss here:

       1. Violation of Sherman Act Section 2 – Thalomid® – Monopolization, Attempted
          Monopolization and Conspiracy to Monopolize




                                                  9
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 10 of 55 PageID: 19052



     2. Violation of Sherman Act Section 2 – Revlimid® – Monopolization, Attempted
        Monopolization and Conspiracy to Monopolize

     3. Violation of Sherman Act Section 2 – Thalomid® – Denial of an Essential Facility or
        Resource Necessary to Compete

     4. Violation of Sherman Act Section 2 – Revlimid® – Denial of an Essential Facility or
        Resource Necessary to Compete

     5. [Dismissed]

     6. [Dismissed]

     7. [Dismissed]

     8. Violation of the New Jersey Antitrust Act, Section 56:9 3 and 56:9-4 – Thalomid®
        [Partially Dismissed]

     9. Violation of the New Jersey Antitrust Act, Section 56:9 3 and 56:9-4 – Revlimid®
        [Partially Dismissed]

     10. Violation of the New Jersey Antitrust Act, Section 56:9 3 and 56:9-4 – Thalomid® and
         Revlimid® [Partially Dismissed]

     11. Violation of New Jersey Common Law – Thalomid® – Unfair Competition

     12. Violation of New Jersey Common Law – Revlimid® – Unfair Competition

     13. Violation of New Jersey Common Law – Thalomid® and Revlimid® – Unfair
         Competition

     14. Violation of New Jersey Common Law – Thalomid® – Tortious Interference with an
         Economic Advantage

     15. Violation of New Jersey Common Law – Revlimid® – Tortious Interference with an
         Economic Advantage

     16. Violation of New Jersey Common Law – Thalomid® and Revlimid® – Tortious
         Interference with an Economic Advantage

     17. Declaratory Judgment Pursuant to 28 U.S.C. §§ 2201-2202

  (See id. ¶¶ 187-380; D.E. No. 54).




                                              10
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 11 of 55 PageID: 19053



  VI.    The Summary Judgment Standard

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). A fact is material if it “might affect the outcome of the suit under the governing law.”

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine” issue of material fact

  exists for trial “if the evidence is such that a reasonable jury could return a verdict for the

  nonmoving party.” Id.

         The movant bears the initial burden of establishing that no genuine issue of material fact

  exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the non-moving party bears

  the burden of proof at trial, the moving party may discharge its burden by showing “that there is

  an absence of evidence to support the nonmoving party’s case.” Id. at 325. If the movant meets

  this burden, the non-movant must then set forth specific facts that demonstrate the existence of a

  genuine issue for trial. Id. at 324; Azur v. Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d

  Cir. 2010).

         Notably, the “evidence of the non-movant is to be believed, and all justifiable inferences

  are to be drawn in his favor.” Anderson, 477 U.S. at 255. But the non-moving party “must do

  more than simply show that there is some metaphysical doubt as to the material facts.”

  Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); see also Swain v.

  City of Vineland, 457 F. App’x 107, 109 (3d Cir. 2012) (stating that the non-moving party must

  support its claim “by more than a mere scintilla of evidence”).

  VII.   Does the rule-of-reason burden-shifting framework apply?

         Under the “rule of reason” burden-shifting framework, the party seeking to impose

  liability must initially provide evidence of the anticompetitive nature of a defendant’s conduct.




                                                  11
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 12 of 55 PageID: 19054



  Warner Chilcott, 838 F.3d at 438. Once established, the defendant then has the burden of

  proffering nonpretextual procompetitive justifications that its conduct is indeed a form of

  competition on the merits because it involves, for example, greater efficiency or enhanced

  consumer appeal.     See id.; In re Suboxone (Buprenorphine Hydrochloride and Naloxone)

  Antitrust Litig., No. 16-5073, 2017 WL 4642285, at *8 (E.D. Pa. Oct. 17, 2017). And “the

  plaintiff may then either rebut those justifications or demonstrate that the anticompetitive harm

  outweighs the procompetitive benefit.” Mylan Pharm., 838 F.3d at 438.

             A. The parties’ contentions

         Celgene argues that Mylan’s claims under Section 2 of the Sherman Act—the only

  remaining Sherman-Act claims in this case—require Mylan to prove that Celgene engaged in the

  following anticompetitive conduct: “an improper unilateral refusal to deal that had an

  anticompetitive effect in the alleged relevant markets for Thalomid and Revlimid.” (D.E. No.

  270 at 1). Celgene contends that Mylan fails to show that Celgene improperly refused to deal

  and, even if Mylan meets this burden, Celgene “had valid business justifications for declining to

  sell samples on the terms demanded by Mylan.” (Id. at 2). Said differently, Celgene argues that

  there was no improper refusal to deal and therefore no anticompetitive conduct that harmed

  Mylan—and thus no burden-shifting from Mylan to Celgene occurs for the first step of the

  analysis. (Id.). And even assuming that Mylan could show a harmful refusal to deal, “Celgene

  nonetheless has shown indisputably valid business justifications for insisting upon certain terms

  before dealing with Mylan.” (Id.).

         At oral argument, Celgene contended that “it’s assumed that you could have an

  anticompetitive effect” because this is a unilateral refusal-to-deal case. (D.E. No. 277 at 6:22-

  7:7). But it states that an anticompetitive effect by itself is not enough for the first prong of the




                                                   12
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 13 of 55 PageID: 19055



  burden-shifting framework. (Id. at 7:7-10). As such, Celgene asserts that “if our justifications, if

  the conditions we place on the dealing here are valid business justifications, we win” and “[y]ou

  don’t get into this sort of back-and-forth balancing.” (Id. at 9:3-6). It argues that, if the Court

  finds that Celgene had a valid business justification, then Mylan does not get an opportunity to

  rebut that. (See id. at 9:8-18).

           Mylan contends that its obligation is to “present sufficient evidence to create a jury issue

  of anticompetitive effect,” which “has been easily satisfied here by . . . abundant evidence.”

  (D.E. No. 271 at 1). And so Mylan argues that the “prima facie case shifts to Celgene” to

  “com[e] forward with evidence of procompetitive justification”—but Celgene’s justifications

  fail. (Id.). Mylan lastly asserts that—although Celgene’s justifications “are entirely pretextual”

  and therefore a balancing is unnecessary—any “balancing outcome is clear: the net effect of

  Celgene’s conduct is anticompetitive, with higher prices and fewer choices for consumers.” (Id.

  at 2).

           And at oral argument, Mylan asserted that: “Celgene cites no case from this circuit that

  you do not apply the standard rule of reason context in a unilateral refusal to deal case. There’s

  no Third Circuit case that says you win if you have a valid business justification.” (D.E. No. 277

  at 13:21-24).

              B. A burden-shifting framework applies

           Both parties agree that a burden-shifting framework applies here. (See D.E. No. 270 at 1;

  D.E. No. 271 at 1).       And at oral argument, both parties summarized and confirmed their

  respective positions regarding each of the three steps. First, Mylan says that Celgene refused to

  provide samples, allowing Celgene to retain monopolies over Thalomid® and Revlimid®—which

  “shifts the burden of going forward to Celgene to come up with a justification that is both




                                                   13
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 14 of 55 PageID: 19056



  legitimate in principle and in fact was the reason for the refusal to deal.” (D.E. No. 277 at 15:20-

  16:24. But see D.E. No. 270 at 2 (“Celgene did not refuse to deal with Mylan . . . . Mylan has

  produced no evidence that [Celgene’s] demands were unreasonable or that Mylan could not

  comply with them . . . .”)). Second, Celgene provides some “primary” procompetitive, non-

  pretextual justifications, including: “[a]ssuring that the product was going to be used safely, that

  patients’ health was going to be maintained, and safe conditions not only for the people involved

  in the test but the personnel who were administering the test” and “wanting to insure itself from

  the liability standpoint, from indemnification, be sure that Celgene protected itself.” (D.E. No.

  277 at 17:2-17:25; see also D.E. No. 270 at 2 (“[E]ven assuming arguendo that Mylan could

  establish a refusal to deal that harmed competition, Celgene nonetheless has shown indisputably

  valid business justifications for insisting upon certain terms before dealing with Mylan.”)).

  Third, Mylan rebuts each of the justifications. (See, e.g., D.E. No. 277 at 25:17-26:2).

         It appears that the parties cannot proffer (nor can the Court find) clear binding Third

  Circuit precedent about how the rule-of-reason burden-shifting framework specifically and

  neatly applies in a refusal-to-deal case such as this one. (See also D.E. No. 277 at 8:16-18

  (“[Celgene’s Counsel:] I will confess, the cases are not all the model of clarity because this area

  of the law is really difficult, and courts struggle with it.”)). What is clear, however, is no Third

  Circuit precedent says that any other framework applies. See also ZF Meritor, LLC v. Eaton

  Corp., 696 F.3d 254, 281 (3d Cir. 2012) (“The rule of reason governs Plaintiffs’ claims under

  Section 1 and Section 2 of the Sherman Act . . . .”).

         Moreover, the crux of the parties’ dispute is whether Celgene had valid business

  justifications for its refusals that are non-rebuttable as a matter of law. As evident from the




                                                   14
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 15 of 55 PageID: 19057



  discussion below, this is what the parties have litigated—and this is what the Court endeavors to

  resolve while being mindful of the applicable burden-shifting framework.

  VIII. Section 2 of the Sherman Act

               A. Section 2 generally

          Under § 2 of the Sherman Act, a firm cannot “monopolize” or “attempt to monopolize.”

  15 U.S.C. § 2; Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko LLP, 540 U.S. 398, 407

  (2004). A monopolization claim under § 2 requires (1) “the possession of monopoly power in

  the relevant market” and (2) “the willful acquisition or maintenance of that power as

  distinguished from growth or development as a consequence of a superior product, business

  acumen, or historic accident.” Trinko, 540 U.S. at 407 (quotation marks and citation omitted). 10

          First, “[m]onopoly power is the ability to control prices and exclude competition in a

  given market.” Broadcom Corp. v. Qualcomm Inc., 501 F.3d 297, 307 (3d Cir. 2007). But just

  possessing monopoly power—and the concomitant charging of monopoly prices—“is not only

  not unlawful; it is an important element of the free-market system.” Trinko, 540 U.S. at 407.

  Thus, “the possession of monopoly power will not be found unlawful unless it is accompanied by

  an element of anticompetitive conduct.”               Id. (emphasis in original).         “Firms may acquire

  monopoly power by establishing an infrastructure that renders them uniquely suited to serve their

  customers.” Id.

          “The second element of a monopolization claim under § 2 requires the willful acquisition

  or maintenance of monopoly power.” Broadcom, 501 F.3d at 308 (emphasis added). This

  acquisition or maintenance of monopoly power “must be accompanied by some anticompetitive

  10
            “By contrast, to succeed on a claim of attempted monopolization under § 2, a plaintiff must prove (1) that
  the defendant has engaged in predatory or anticompetitive conduct with (2) a specific intent to monopolize and (3) a
  dangerous probability of achieving monopoly power.” Warner Chilcott, 838 F.3d at 433 (internal quotation marks,
  citation, and footnote omitted).



                                                          15
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 16 of 55 PageID: 19058



  conduct on the part of the possessor.” Id. (citation omitted). “Anticompetitive conduct may take

  a variety of forms, but it is generally defined as conduct to obtain or maintain monopoly power

  as a result of competition on some basis other than the merits.” Id. (citation omitted). “Conduct

  that impairs the opportunities of rivals and either does not further competition on the merits or

  does so in an unnecessarily restrictive way may be deemed anticompetitive.” Id. (citation

  omitted). Indeed, “the Sherman Act directs itself not against conduct which is competitive, even

  severely so, but against conduct which unfairly tends to destroy competition itself.” Warner

  Chilcott, 838 F.3d at 438 (quotation marks and citation omitted). In short, “a monopolist will be

  found to violate § 2 of the Sherman Act if it engages in exclusionary or predatory conduct

  without a valid business justification.” Broadcom, 501 F.3d at 318 (quoting LePage’s Inc. v.

  3M, 324 F.3d 141, 152 (3d Cir. 2003) (en banc)).

             B. Refusal to deal with competitors

         “[A]s a general matter, the Sherman Act ‘does not restrict the long recognized right of [a]

  trader or manufacturer engaged in an entirely private business, freely to exercise his own

  independent discretion as to parties with whom he will deal.’” Trinko, 540 U.S. at 408 (quoting

  United States v. Colgate & Co., 250 U.S. 300, 307 (1919) (first alteration added)). Although the

  Supreme Court places a “high value . . . on the right to refuse to deal with other firms,” this

  “does not mean that the right is unqualified.” Aspen Skiing Co. v. Aspen Highlands Skiing Corp.,

  472 U.S. 585, 601 (1985). Thus, “[u]nder certain circumstances, a refusal to cooperate with

  rivals can constitute anticompetitive conduct and violate § 2.” Trinko, 540 U.S. at 408.

          The Supreme Court’s Trinko case provides key policy considerations and precepts for a

  refusal-to-deal case such as this one, including the following.




                                                  16
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 17 of 55 PageID: 19059



            First, “[f]irms may acquire monopoly power by establishing an infrastructure that renders

  them uniquely suited to serve their customers,” and “[c]ompelling such firms to share the source

  of their advantage is in some tension with the underlying purpose of antitrust law, since it may

  lessen the incentive for the monopolist, the rival, or both to invest in those economically

  beneficial facilities.” Id. at 407-08. 11 Further, “[e]nforced sharing also requires antitrust courts

  to act as central planners, identifying the proper price, quantity, and other terms of dealing-a role

  for which they are ill suited”—and “compelling negotiation between competitors may facilitate

  the supreme evil of antitrust: collusion.” Id. at 408. 12

            Second, the Court stated that, “[u]nder certain circumstances, a refusal to cooperate with

  rivals can constitute anticompetitive conduct and violate § 2”—but that the Court has been “very

  cautious in recognizing such exceptions, because of the uncertain virtue of forced sharing and the

  difficulty of identifying and remedying anticompetitive conduct by a single firm.” Id.

            Third, “[a]ntitrust analysis must always be attuned to the particular structure and

  circumstances of the industry at issue. Part of that attention to economic context is an awareness

  of the significance of regulation.” Id. at 411. It is “of particular importance” to determine

  whether there is “a regulatory structure designed to deter and remedy anticompetitive harm.” Id.

  at 412.     “Where such a structure exists, the additional benefit to competition provided by

  antitrust enforcement will tend to be small, and it will be less plausible that the antitrust laws
  11
            See also Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp., 509 U.S. 209, 225 (1993) (“Even an act
  of pure malice by one business competitor against another does not, without more, state a claim under the federal
  antitrust laws . . . .”); Novell, Inc. v. Microsoft Corp., 731 F.3d 1064, 1078 (10th Cir. 2013) (“Were intent to harm a
  competitor alone the marker of antitrust liability, the law would risk retarding consumer welfare by deterring
  vigorous competition . . . .”); Olympia Equip. Leasing Co. v. W. Union Tel. Co., 797 F.2d 370, 379 (7th Cir. 1986)
  (“[I]f conduct is not objectively anticompetitive the fact that it was motivated by hostility to competitors . . . is
  irrelevant.”).
  12
            See also Trinko, 540 U.S. at 415 (“No court should impose a duty to deal that it cannot explain or
  adequately and reasonably supervise. The problem should be deemed irremediable by antitrust law when
  compulsory access requires the court to assume the day-to-day controls characteristic of a regulatory agency.”)
  (internal quotation marks and citation omitted).



                                                           17
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 18 of 55 PageID: 19060



  contemplate such additional scrutiny.” Id. “Where, by contrast, there is nothing built into the

  regulatory scheme which performs the antitrust function, the benefits of antitrust are worth its

  sometimes considerable disadvantages.” Id.

  IX.       Celgene cannot be held liable under § 2 of the Sherman Act for conduct before FDA
            “approval” of Mylan’s protocols

               A. Relevant factual background

  Thalomid® Samples.

        •   9/2/2005: Mylan wrote to Celgene requesting 3,360 capsules of Thalomid® for
            bioequivalency testing. (D.E. No. 228-4, Ex. 16);

        •   12/19/2005: Celgene responds to Mylan’s 9/2/05 letter stating that Celgene “consider[s]
            our S.T.E.P.S. program to represent a binding commitment to the FDA that we will
            ensure, to the maximum extent possible, that the drug is used appropriately so as to avoid
            fetal exposure;” Mylan should contact the FDA to discuss S.T.E.P.S.; and, if the FDA
            says “in writing” to Celgene that Celgene can “violate” S.T.E.P.S., then Celgene will
            “further evaluate [Mylan’s] request at that time.” (D.E. No. 228-5, Ex. 18);

        •   1/11/2006: Mylan writes to the FDA, attaching Celgene’s 12/19/2005 letter and
            requesting the FDA to provide Celgene with written authorization to supply Mylan with
            Thalomid® capsules; Mylan also provides the FDA with proposed protocols for the
            bioequivalence studies it intends to conduct. (Id. at Ex. 20);

        •   2/8/2007: The FDA writes Celgene, stating that the “FDA intends to exercise its
            enforcement discretion to permit Celgene to provide to another drug manufacturer (or its
            agent) 500 units of Thalomid for the purpose of conducting bioequivalence testing, when
            Celgene has received confirmation in writing from the sponsor, its agent, or FDA that the
            sponsor of the study either has an IND in effect for the study or has otherwise provided
            the agency with sufficient assurance that the bioequivalence study will be conducted in
            such a manner as to ensure the safety of the subjects.” (D.E. No. 228-6, Ex. 26);

        •   2/12/2007: The FDA wrote to Mylan, referencing Mylan’s 1/11/2006 letter and stating
            that the FDA “intend[ed] to exercise its enforcement discretion” to permit Celgene to
            provide 500 units of Thalomid® to another drug manufacturer “when Celgene has
            received confirmation in writing from the sponsor, its agent, or FDA that the sponsor of
            the study either has an IND in effect for the study or has otherwise provided the agency
            with sufficient assurance that the bioequivalence study will be conducted in such a
            manner as to ensure the safety of the subjects”; and “[t]hese safeguards would represent a
            substitute for the controls present in the S.T.E.P.S. program.” (Id. at Ex. 28);




                                                   18
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 19 of 55 PageID: 19061



     •   5/1/2007: Mylan writes to the FDA stating that “[o]nce the Agency has reviewed the
         enclosed study protocols and has determined that Mylan has provided sufficient
         safeguards to assure that the bioequivalence studies will be conducted in such a manner
         as to ensure the safety of the subjects, we would appreciate receiving your written
         confirmation,” which “will then be forwarded to Celgene.” (Id. at Ex. 29);

     •   9/11/2007: The FDA writes to Mylan, stating that “[t]he proposed bioequivalence study
         protocol comparing Thalidomide Capsules . . . to . . . Thalomid® (Thalidomide) Capsules
         . . . are acceptable, provided that” Mylan includes 14 “recommendations.” (Id. at Ex. 30);

     •   11/16/2007: Mylan writes to Celgene stating that “it is Mylan’s understanding that” the
         FDA “informed Celgene that FDA intends to exercise enforcement discretion to permit
         Celgene to provide another drug manufacturer with Thalomid® for the purpose of
         conducting bioequivalence . . . testing”—and that “this letter confirms that Mylan has
         received affirmation from the Agency indicating the Mylan’s proposed bioequivalence
         study protocols regarding Thalidomide Capsules provide adequate safety measures to
         ensure the safety of subjects” and Mylan “is prepared to pay full value for the shipment . .
         . of Thalomid® capsules.” (Id. at Ex. 32).

  Revlimid® Samples.

     •   8/24/2012: Mylan submits lenalidomide bioequivalence safety protocols to the FDA for
         review and requested “written confirmation” when the FDA determined that the protocols
         had “the appropriate safeguards”—and Mylan represented to the FDA that this written
         confirmation would then be provided to Celgene with a request for Revlimid®. (See D.E.
         No. 228-9, Ex. 84);

     •   10/1/2012: The FDA writes to Mylan stating that the FDA reviewed Mylan’s protocols
         (as referenced in Mylan’s 8/24/2012 letter to the FDA) and, “[b]ased upon the
         comparison of the safety measures in the latest approved Revlimid® labeling and the Risk
         Evaluation and Mitigation Strategy (REMS) RevAssist® program to the safety measures
         in the submitted protocols, the protocols are not safe to proceed and [certain] additions to
         the protocols are recommended. . . .” (Id. at Ex. 85);

     •   11/19/2012: Mylan writes to the FDA providing additional information and stating that
         “Mylan does still desire [the FDA’s] assistance in obtaining . . . Revlimid®, so that we
         can conduct the necessary chemistry and bioequivalence testing to support the future
         filing of an Abbreviated New Drug Application (ANDA).” (Id. at Ex. 86);

     •   2/28/2013: The FDA writes Mylan stating that “[b]ased upon the comparison of the
         safety measures in the latest approved Revlimid® labeling and the Risk Evaluation and
         Mitigation Strategy (REMS) RevAssist® program to the safety measures in the submitted
         protocols, the three protocols are not safe to proceed.” (Id. at Ex. 87);

     •   5/1/2013: Mylan writes to Celgene requesting Revlimid® samples, stating that “Mylan’s
         safety protocols for its proposed bioequivalence testing have been submitted to the Office


                                                 19
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 20 of 55 PageID: 19062



         of Generic Drugs” and Mylan’s “bioequivalence studies will be conducted in a manner to
         ensure the safety of the subjects.” (Id. at Ex. 88);

     •   5/7/2013: Mylan writes to the FDA in response to the FDA’s 2/28/2013 letter, submitting
         additional information and certain revisions. (Id. at Ex. 89);

     •   5/14/2013: Celgene writes to Mylan in response to Mylan’s 5/1/2013 letter, stating that
         “Celgene will sell Revlimid to Mylan for the sole purpose of in vitro and in vivo
         bioequivalence testing necessary to support an ANDA upon (i) our satisfactory review of
         the documents requested [in the letter] and (ii) the execution of a Supply Agreement
         which will include the terms and conditions for sale, including indemnification
         provisions.” Celgene also requested (among other things in nine categories of
         information) “written confirmation that Mylan’s bioequivalence protocols have been
         approved by the [FDA]” and “written confirmation the FDA will allow Celgene to sell
         the requested amount of Revlimid . . . to Mylan.” (Id. at Ex. 90);

     •   7/29/2013: The FDA writes Mylan in response to Mylan’s 5/7/2013 letter, stating that the
         “three submitted protocols are safe to proceed.” (Id. at Ex. 91);

     •   3/11/2014: Mylan writes Celgene, stating that the “letter serves to notify Celgene that
         Mylan has received all necessary approvals from the FDA to conduct the requested
         bioequivalence testing,” citing the 7/29/2013 letter from the FDA to Mylan and attaching
         a copy of that letter to its correspondence.” (Id. at Ex. 92).

             B. The parties’ contentions

         Celgene argues that “there is no dispute that until at least November 2007, the FDA’s

  February 2007 condition for permitting Celgene to sell Thalomid samples to Mylan was not

  satisfied.” (D.E. No. 228 at 30 (emphasis in original)). And, for Revlimid®, Celgene contends

  that “[i]n August 2012, Mylan submitted to the FDA protocols for a lenalidomide study. The

  FDA rejected them, as well as Mylan’s second submission, as ‘not safe to proceed.’ The FDA

  approved Mylan’s protocols on its third attempt, in July 2013, and Mylan so informed Celgene in

  March 2014.” (Id. (internal citations omitted)).

         Celgene asserts that “[u]ntil the FDA informed Celgene that it would permit a sale for

  generic bioequivalence testing, and until Mylan communicated to Celgene that the FDA had

  approved its testing protocols, Celgene indisputably had at least a reasonable basis to fear that an



                                                     20
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 21 of 55 PageID: 19063



  extra-REMS sale of Thalomid or Revlimid would run afoul of the law—and potentially subject

  Celgene to FDA enforcement or a misbranding prosecution.” (Id. at 31). Celgene argues that

  “in the absence of FDA approval, the antitrust laws do not compel a manufacturer to sell samples

  of a REMS product to a generic manufacturer for purposes of bioequivalence testing.” (Id. at 32

  (citations omitted)).   And Celgene contends that, “[i]n addition to the law, the undisputed

  evidence in discovery refutes Mylan’s argument that Celgene should have sold it samples before

  receiving the FDA’s permission.” (Id. at 33). Celgene maintains that “it was reasonable for

  Celgene to condition selling Thalomid and Revlimid samples on FDA authorization” and that

  “summary judgment should be granted on Mylan’s claims that Celgene should have sold samples

  before Mylan informed Celgene of FDA’s alleged approval.” (Id. at 34).

         In opposition, Mylan asserts that “Celgene never questioned the legality of providing

  samples to third parties outside of the REMs programs,” and only for generic companies,

  “Celgene claimed that it needed approval from FDA. . . .” (D.E. No. 237 at 25). Mylan claims

  that, “at least after receiving FDA approval, Celgene had no reason (other than its

  anticompetitive desire to foreclose competition) to refuse to sell samples to Mylan.” (Id. at 37).

  It asserts “the evidence makes clear that FDA review and approval of bioequivalence protocols is

  not required by law”—and the “FDA introduced the procedure in this case because there had

  been complaints about Celgene’s refusal to provide samples.” (Id.). Mylan maintains that

  generic companies were “permitted (but not required) to submit protocols for FDA review and

  the agency would then permit its approval to be communicated to Celgene in order to satisfy

  safety-related concerns.” (Id. at 37-38). Mylan argues that “FDA review and approval of their

  bioequivalence protocols was unnecessary and Celgene’s insistence on that review was part of its

  anticompetitive scheme.” (Id. at 39-40).




                                                 21
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 22 of 55 PageID: 19064



             C. Analysis

         As noted, “a monopolist will be found to violate § 2 of the Sherman Act if it engages in

  exclusionary or predatory conduct without a valid business justification.” LePage’s Inc, 324

  F.3d at 152; see also Retractable Techs., Inc. v. Becton Dickinson & Co., 842 F.3d 883, 892 (5th

  Cir. 2016) (“To determine whether conduct is exclusionary, the court looks to the proffered

  business justification for the act. If the conduct has no rational business purpose other than its

  adverse effects on competitors, an inference that it is exclusionary is supported.”) (internal

  quotation marks and citations omitted).

         As an initial matter, both parties—seemingly for the sake of convenience and for

  summary-judgment purposes—refer to the following as FDA “approvals” of Mylan’s proposed

  bioequivalence study protocols that were conveyed to Celgene: (1) the November 16, 2007 letter

  relating to Thalomid® from Mylan to Celgene that confirmed Mylan “received affirmation from

  the [FDA] indicating that Mylan’s proposed bioequivalence study protocols regarding

  Thalidomide Capsules provide adequate safety measures to ensure the safety of subjects” 13; and

  (2) the March 11, 2014 letter relating to Revlimid® from Mylan to Celgene that served “to notify

  Celgene that Mylan has received all necessary approvals from the FDA to conduct the requested

  bioequivalence testing.” 14 (See, e.g., D.E. No. 228 at 9-10, 11-12, 30, 34; D.E. No. 237 at 10,

  13, 37-38; D.E. No. 277 at 19:8-20:5, 35:2-6, 54:12-22).

         The Court finds there is no genuine dispute of material fact that Celgene acted reasonably

  by requiring FDA approval before selling Mylan samples of Thalomid® and Revlimid®. In so

  finding, the Court assumes Mylan meets the first prong of the burden-shifting framework. But

  the Court finds that Celgene has met its burden at this stage that it had a valid business

  13
         (D.E. No. 228-6, Ex. 32).
  14
         (D.E. No. 228-9, Ex. 92).


                                                 22
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 23 of 55 PageID: 19065



  justification for requiring FDA approval—which Mylan has not rebutted for this issue to go to a

  jury. See Morris Comm’cns Corp. v. PGA Tour, Inc., 364 F.3d 1288, 1295 (11th Cir. 2004)

  (“Unlawful monopoly power requires anticompetitive conduct, which is conduct without a

  legitimate business purpose . . . .”).

          To begin with, the FDA’s July 1998 NDA-approval letter for Thalomid® provides, in

  relevant part, as follows:

                  We have reviewed this application under the restricted distribution
                  regulations contained in 21 CFR 314 (Subpart H) and have
                  concluded that restrictions on distribution and use of thalidomide
                  are needed to assure safe use of the product. Please see 21. CFR
                  314.520.

                  We have completed our review of this application, including the
                  restrictions on the distribution and use of this product you
                  suggested in your June 8, 1998 submission to the NDA entitled
                  “System for Thalidomide Education and Prescribing Safety
                  (S.T.E.P.S.).” We have concluded that adequate information has
                  now been presented to demonstrated [sic] that the drug, when
                  marketed in accordance with the terms of restricted distribution
                  and use outlined in the June 8, 1998 S.T.E.P.S. document, is safe
                  and effective for use . . . .

                  Please note that the June 8, 1998 S.T.E.P.S. restricted distribution
                  program is an integral part of the approved NDA for this product
                  and is an essential component of the terms of this NDA’s approval
                  by FDA for marketing this product in the United States. As such,
                  any proposed change(s) in the S.T.E.P.S. program must be
                  submitted to the FDA as a supplement to this NDA and any
                  proposed change(s) must have FDA prior approval before
                  implementation. Changing the S.T.E.P.S. program without prior
                  FDA approval may render the product misbranded and an
                  unapproved new drug.

                  ....

                  In order to monitor the success of compliance with the restricted
                  distribution provisions of this approval action, we intend to
                  conduct inspections of the monitoring sites, . . . as well as
                  Celgene’s records during the first quarter after product launch. We
                  will meet with you to discuss the inspections within one month



                                                  23
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 24 of 55 PageID: 19066



                 after completions of the inspections. Inspections and meetings with
                 you will continue periodically thereafter as appropriate.

  (D.E. No. 228-3, Ex. 1).

         In its February 8, 2007 correspondence to Celgene, the FDA stated, in relevant part, that

  the agency

                 intends to exercise its enforcement discretion to permit Celgene to
                 provide to another drug manufacturer (or its agent) 500 units of
                 Thalomid for the purpose of conducting bioequivalence testing,
                 when Celgene has received confirmation in writing from the
                 sponsor, its agent, or FDA that the sponsor of the study either has
                 an IND in effect for the study or has otherwise provided the agency
                 with sufficient assurance that the bioequivalence study will be
                 conducted in such a manner as to ensure the safety of the subjects.

   (D.E. No. 228-6, Ex. 26 (emphasis added)).

         As for Revlimid®, the FDA’s December 2005 NDA-approval letter states, in relevant

  part, as follows:

                 It is approved under the provisions of 21 CFR 314.520 (Subpart H)
                 . . . for use as recommended in the agreed upon labeling text,
                 required patient labeling, and the components of the RevAssistSM
                 Risk Minimization Action Plan (RiskMAP).

                 Under 21 CFR 314.520 (Subpart H), distribution of the drug is
                 limited as described below and in the attached detailed
                 RevAssistSM program. The primary goal of the RevAssistSM
                 program is to prevent fetal exposures, pending complete and
                 adequate characterization of the teratogenic potential of
                 lenalidomide.

                 ....

                 We remind you that your Revlimid® RiskMAP (called
                 RevAssistSM) is an important part of the postmarketing risk
                 management for Revlimid® . . . .

                 ....

                 Any change to the [Revlimid® Risk Minimization Action Plan]
                 must be discussed with FDA prior to its institution and is subject to



                                                  24
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 25 of 55 PageID: 19067



                 FDA’s determination that the required components continue to be
                 met. We expect your continued cooperation to resolve any
                 problems regarding the RevAssistSM program that may be
                 identified following approval of this application.

  (D.E. No. 228-8, Ex. 77).

         In its May 14, 2013 correspondence to Mylan, Celgene stated, in relevant part, that

                 Please provide written confirmation that Mylan’s bioequivalence
                 protocols have been approved by the Food and Drug
                 Administration (“FDA”), a copy of such FDA approved protocols,
                 and written confirmation that the FDA will allow Celgene to sell
                 the requested amount of Revlimid (2800 capsules) to Mylan (we
                 note in your letter that Mylan has submitted its protocols to the
                 Office of Generic drugs) . . . .

   (D.E. No. 228-9, Ex. 90).

         Mylan’s own expert testified at deposition that it was not unreasonable to get assurances

  from the FDA—a point Mylan conceded at oral argument. (See D.E. No. 228-6, Ex. 31 at 59:12-

  60:12, 67:13-17; see also D.E. No. 277 at 41:10-21 (“[Court:] Doesn’t your own expert – I

  pulled that transcript, I have it – doesn’t your own expert say it was not unreasonable to get

  assurances from the FDA? [Mylan’s Counsel]: He does, your Honor, and that testimony is there,

  and I would expect Celgene to argue it vociferously to the jury. But it does not eliminate a

  question of fact on that issue, your Honor. But, absolutely, he said that. We don’t believe it was

  correct, but he said it. He’s our expert. We’re held to it . . . . It is something that the jury will

  have to weigh when the jury hears it.”)).

         And Mylan also conceded at oral argument that it asked for FDA approval of other

  companies’ study protocols when such companies made sample requests to Mylan for clinical

  testing. (See D.E. No. 277 at 50:17-51:13; see also D.E. No. 228-10, Ex. 107 (discussing “a

  request from Amneal to purchase a quantity of Amnesteem (isotretinoin) from Mylan for

  purposes of completing its product development program” and stating that “Mylan is happy to



                                                   25
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 26 of 55 PageID: 19068



  cooperate with Amneal and make the product available,” but “Mylan will just need a letter from

  the FDA confirming that Amneal has submitted bioequivalence study protocols that provide for

  the necessary safety precautions for prevention of fetal exposure to isotretinoin and that the FDA

  has reviewed those protocols and found them acceptable”)).

          To be sure, Mylan implies that Celgene has provided Thalomid® and Revlimid® to

  thousands of investigator-initiated trials (“IITs”), as well as other pharmaceutical companies, that

  would not result in a competitive threat—without requiring FDA review and approval of

  protocols. (See D.E. No. 237 at 16-17, 24-26).

          But the record does not support Mylan’s contention. Rather, Celgene has come forward

  with record evidence showing the opposite. (See D.E. No. 240-1, Celgene’s Reply Statement of

  Material Facts (“Celg. Reply SMF”) ¶ 317)).                  In particular, Celgene cites the following

  deposition testimony: “Every single patient that is enrolled in an investigator-initiated trial is

  enrolled in either STEPS or RevAssist or the lenalidomide counseling program.” (D.E. No. 240

  at 6 n.5; D.E. No. 240-4, Ex. 130 at 90:9-15; 15 see also D.E. No. 238-29, Ex. P307 at 4

  (agreement between Celgene and Merck & Co., Inc. in which Merck & Co. must “ensure that the

  Investigators will prescribe . . . Revlimid® and will: a) register with Celgene’s RevAssist®

  Program prior to prescribing . . . b) require that all Clinical Trial subjects register with Celgene’s

  RevAssist® Program . . . and c) require that all Clinical Trial subjects return all unused”

  Revlimid® “in accordance with the RevAssist® Program”)).

          Mylan cites a portion of deposition testimony and argues that Celgene conceded “that it

  knew that it is possible for a company to conduct human trials using Thalidomide without

  necessarily using the precise STEPS method.” (See D.E. No. 237 at 40 (internal quotation marks

  15
          The deponent previously “managed the implementation and execution of all investigator-initiated trials that
  involved Thalomid and Revlimid.” (D.E. No. 238-27, Ex. P299 at 21:16-19; see also id. at 25:3-9).



                                                          26
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 27 of 55 PageID: 19069



  omitted) (citing Celg. Reply SMF ¶ 333)). But Mylan leaves out a portion reproduced in its own

  statement of material facts: “STEPS was designed and RevAssist was designed to mimic the

  types of controls we have in an IRB approved clinical trial in a commercial setting . . . [Y]es, it is

  possible to conduct a trial without using our STEPS or Lenalidomide REMS, but we have to be

  assured that it meets a [sic] minimum standards of what is established in the way we

  commercially distribute our drug.” (Celg. Reply SMF ¶ 333 (alterations in original) (emphasis

  added)). After all, the issue is whether there was an objectively legitimate business justification

  in requiring FDA approval of study protocols before turning over samples, not the precise use of

  Celgene’s REMS programs. See LePage’s Inc., 324 F.3d at 152 (“[A] monopolist will be found

  to violate § 2 of the Sherman Act if it engages in exclusionary or predatory conduct without a

  valid business justification.”). 16

           Further, persuasive authority supports that—until Celgene was informed about the FDA’s

  approval of Mylan’s testing protocols for either drug—no reasonable jury can infer that Celgene

  had no objectively legitimate business justification for not selling Mylan samples of Thalomid®

  or Revlimid®. See Natco Pharma, 2015 WL 5718398, at *4-6 (granting brand company’s

  motion to dismiss generic company’s Section 2 refusal-to-deal claims, in part, because

  “complying with FDA requirements requiring a valid prescription before dispensing [the brand

  product] constitutes a valid business reason to refuse to dispense [the brand product] outside of

  the REMS requirements”); cf. In re Thalomid and Revlimid Antitrust Litig., No. 14-6997, 2015

  WL 9589217, at *15 (D.N.J. Oct. 29, 2015) (denying Celgene’s motion to dismiss plaintiffs’

  complaint because they “specify that Mylan and [another generic company named Lannett
  16
           See also Morris Comm’cns Corp., 364 F.3d at 1295 (“Even a company with monopoly power has no
  general duty to cooperate with its business rivals and may refuse to deal with them if valid business reasons exist for
  such refusal. . . . Unlawful monopoly power requires anticompetitive conduct, which is conduct without a legitimate
  business purpose that makes sense only because it eliminates competition.”) (internal quotation marks and citations
  omitted).



                                                           27
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 28 of 55 PageID: 19070



  Company, Inc. (“Lannett”)] gave Celgene letters from the FDA that stated that the agency would

  not take action should Celgene provide samples to them” and “Celgene continued to refuse to

  deal,” which “raises a plausible inference that Celgene’s reliance on its distribution programs is

  pretextual”).

         The overarching flaw with Mylan’s position—regarding alleged liability for Celgene’s

  conduct before FDA “approval” of Mylan’s protocols—seems to be that a jury could find

  liability based apparently only on intent. For example, Mylan states that:

                  at least after receiving FDA approval, Celgene had no reason
                  (other than its anticompetitive desire to foreclose competition) to
                  refuse to sell samples to Mylan. . . . The FDA introduced the
                  procedure in this case because there had been complaints about
                  Celgene’s refusal to provide samples. Generics were therefore
                  permitted (but not required) to submit protocols for FDA review
                  and the agency would then permit its approval to be communicated
                  to Celgene in order to satisfy safety-related concerns. . . . Although
                  Mylan did not protest contemporaneously to Celgene that FDA
                  approval was unnecessary, Mylan did not have access to all of the
                  evidence it now has demonstrating that Celgene’s modus operandi
                  was to delay and foreclose generic entry to protect its monopoly
                  over the thalidomide and lenalidomide markets. Now, after
                  discovery, it is clear that Celgene’s intent was to restrict
                  competition.

  (D.E. No. 237 at 37-38 (emphasis added) (internal citations omitted)).

         As stated by the Court of Appeals for the Ninth Circuit, however, intent “is not sufficient

  alone to establish liability.” Aerotec Int’l, Inc. v. Honeywell Int’l, Inc., 836 F.3d 1171, 1184 (9th

  Cir. 2016) (“Competitors are not required to engage in a lovefest; indeed, ‘[e]ven an act of pure

  malice by one business competitor against another does not, without more, state a claim under

  the federal antitrust laws.’”) (quoting Brooke Grp. Ltd. v. Brown & Williamson Tobacco Corp.,

  509 U.S. 209, 225 (1993)); see also Olympia Equip. Leasing Co. v. W. Union Telegraph Co., 797




                                                   28
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 29 of 55 PageID: 19071



  F.2d 370, 379 (7th Cir. 1986) (“[I]f conduct is not objectively anticompetitive the fact that it was

  motivated by hostility to competitors . . . is irrelevant.”).

           In sum, the record in this case, as well as persuasive authority, compels this Court to find

  that there is no genuine issue of material fact that it was objectively reasonable for Celgene to

  require FDA approval of Mylan’s protocols before selling Mylan samples of either Thalomid® or

  Revlimid®. Celgene is therefore granted summary judgment on Mylan’s claims that Celgene

  improperly withheld samples of either of these drugs before receiving assurance that the FDA

  had approved Mylan’s protocols.

  X.       Issues of material fact exist about whether Celgene can be held liable under § 2 of
           the Sherman Act for conduct after FDA “approval” of Mylan’s protocols

              A. Relevant factual background

  Thalomid® Samples.

       •   9/11/2007: The FDA writes to Mylan, stating: “The proposed bioequivalence study
           protocol comparing Thalidomide Capsules . . . to . . . Thalomid® (Thalidomide)
           Capsules . . . are acceptable, provided that” Mylan includes 14 “recommendations.”
           (D.E. No. 228-6, Ex. 30);

       •   11/16/2007: Mylan writes to Celgene stating that “it is Mylan’s understanding that” the
           FDA “informed Celgene that FDA intends to exercise enforcement discretion to permit
           Celgene to provide another drug manufacturer with Thalomid® for the purpose of
           conducting bioequivalence . . . testing” and that “this letter confirms that Mylan has
           received affirmation from the Agency indicating that Mylan’s proposed bioequivalence
           study protocols regarding Thalidomide Capsules provide adequate safety measures to
           ensure the safety of subjects.” (Id. at Ex. 32);

       •   11/21/2007: Celgene’s then-Regulatory and Compliance Counsel sends a calendar-invite
           email to several Celgene executives with the subject line “Exclusivity Strategy Special
           meeting,” stating that another generic company’s request “is deficient in a way that the
           Mylan request is not, and the Mylan request is what we should anticipate future requests
           looking like.” (See D.E. No. 237-16, Ex. P26);

       •   1/8/2008: Celgene writes to Mylan in response to Mylan’s 11/16/2007 letter, stating that
           “Mylan seeks to purchase 2,500 capsules of Thalomid®” which is “contrary to FDA’s
           stated enforcement discretion policy” that “established a 500-unit limit” such that
           “Celgene is prohibited from provided the requested Thalomid®.” Celgene also requests


                                                     29
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 30 of 55 PageID: 19072



         that Mylan provide additional information such as “intended risk management measures,”
         stating that “Celgene’s concerns about distributing Thalomid® outside of the S.T.E.P.S.®
         program are independent of FDA’s regulatory oversight” and “there are significant
         business and liability concerns associated with Celgene’s distribution of Thalomid®.”
         Further, Celgene inquires about indemnification relating to Mylan’s proposed studies.
         (D.E. No. 228-6, Ex. 34);

     •   2/25/2008: Mylan responds to Celgene’s 1/8/2008 letter, stating that it is “curious that
         [Celgene] is asking for these voluminous and proprietary materials only now, many
         months after our initial exchange” where no mention of wanting such items was made
         and that “Celgene is using these information requests as pretext to continue to delay
         generic competition to Thalomid®.” Further, Mylan provides a draft confidentiality
         agreement and states that “in hopes of avoiding further delay,” Mylan is prepared to
         provide Celgene immediately with all the requested information on a confidential basis.
         (D.E. No. 238-13, Ex. P170);

     •   6/27/2008: Mylan writes Celgene (in response to Celgene’s 1/8/2008 letter), stating that it
         “has received affirmation from FDA indicating that Mylan’s proposed study protocols for
         Thalidomide capsules provide adequate safety measures to ensure the safety of patients
         sufficient to permit the Agency to exercise its enforcement discretion in permitting the
         transfer of a limited amount of Thalomid® for study purposes.” Mylan also raises concern
         that Celgene is using “information requests as a pretext to continue to delay generic
         competition to Thalomid®,” but “in hopes of avoiding further delay, we provide you with
         all of the information you requested.” Mylan also represents that it “is willing to enter
         into an appropriate indemnification arrangement to indemnify Celgene” for liability
         resulting from Mylan’s studies. (D.E. No. 228-7, Ex. 39);

     •   6/24/2009: Celgene writes Mylan, stating that Mylan has not provided Celgene a copy of
         the FDA’s approval letter and Mylan’s proposed bioequivalence protocol—and noting
         certain purported omissions from Mylan’s submitted information as of that day. (Id. at
         Ex. 43; Celg. SMF ¶ 52).

  Revlimid® Samples.

     •   5/14/2013: Celgene writes to Mylan in response to a 5/1/2013 letter from Mylan, stating:
         “Celgene will sell Revlimid to Mylan for the sole purpose of in vitro and in vivo
         bioequivalence testing necessary to support an ANDA upon (i) our satisfactory review of
         the documents requested [in the letter] and (ii) the execution of a Supply Agreement
         which will include the terms and conditions for sale, including indemnification
         provisions.” Celgene also requested (among other things in nine categories of
         information) “written confirmation that Mylan’s bioequivalence protocols have been
         approved by the [FDA].” (D.E. No. 228-9, Ex. 90);

     •   7/29/2013: The FDA writes Mylan in response to a 5/7/2013 letter, stating that Mylan’s
         “three submitted protocols are safe to proceed” and “include adequate safeguards that



                                                 30
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 31 of 55 PageID: 19073



          serve as an appropriate substitute for the controls present in the FDA mandated
          Revlimid® REMS program for ensuring patient safety.” (Id. at Ex. 91);

      •   3/11/2014: Mylan writes Celgene, stating that this “letter serves to notify Celgene that
          Mylan has received all necessary approvals from the FDA to conduct the requested
          bioequivalence testing,” citing the 7/29/2013 letter from FDA to Mylan and attaching a
          copy of that letter to its correspondence. Mylan also states that it “will not reengage in
          the back-and-forth correspondence initiated by Celgene over a more than three year
          period when Mylan similarly sought samples of thalidomide. . . .” Mylan further
          provided terms regarding indemnification. (Id. at Ex. 92);

      •   3/20/2014: Celgene writes Mylan, reiterating its requests for the information it requested
          in its 5/14/2013 letter. Celgene also represents that it would sell Revlimid® samples to
          Mylan upon its “satisfactory review of the documents and information” it requested and
          the execution of a Supply Agreement, including indemnification provisions substantially
          similar to the indemnification provisions that Mylan had proposed. (D.E. No. 237-27,
          Ex. P77);

      •   5/19/2014: The FDA writes Celgene stating that it has received a request from Mylan for
          help in getting Revlimid® “supplies” to test “a proposed generic lenalidomide product
          against Revlimid” and it “will not consider it a violation of the REMS for Celgene to
          provide to Mylan (or its agent) a quantity of Revlimid sufficient to allow Mylan to
          perform the testing to support its abbreviated new drug application.” Further, the FDA
          noted that federal law “prohibits the holder of a new drug application covered by a
          REMS from using [REMS’ elements] to block or delay approval of” an ANDA. Finally,
          the FDA said it “expects Celgene to provide Mylan with a sufficient quantity of
          REVLIMID to conduct necessary testing, but in any event no less than 500 capsules of
          each strength (2.5mg, 5mg, 10mg, 15mg and 25mg).” (D.E. No. 228-9, Ex. 93).

              B. The parties’ contentions

          Celgene argues that “Mylan never contests that it was reasonable for Celgene to insist on

  information and assurances from Mylan before selling these highly dangerous medicines.” (D.E.

  No. 240 at 4). It contends that “[t]he FDA’s purported approval—which Mylan refused to

  disclose to Celgene until discovery in this litigation . . . —gave Celgene no assurances, for

  example, that Mylan had sufficient insurance or that Mylan would indemnify Celgene against

  losses.” (Id. at 8 (internal citation omitted)).

          In opposition, Mylan asserts that “Celgene purposefully developed iterative requests for

  which no reasonable end could be reached.” (D.E. No. 237 at 23). Mylan argues that Celgene


                                                     31
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 32 of 55 PageID: 19074



  put Mylan “through multiple rounds of questioning that could only have been for the purpose of

  delay.” (Id.). As an example, Mylan states that Celgene “chose to wait until serving Mylan with

  a second set of information demands in 2009—nearly four years after Mylan’s initial request to

  procure product and after Mylan had already produced hundreds of pages of information that

  went unreviewed by anyone at Celgene.” (Id. (citations omitted)). Mylan further contends that

  “several individuals identified by Celgene as the ‘key decision-makers’ regarding Mylan’s

  request for samples never even reviewed the information sent by Mylan” and that “executives

  and employees who typically evaluated information from requesting parties ultimately played no

  role in processing generic requests.” (Id. at 22).

               C. Analysis

         As for Celgene’s conduct after receiving notice of FDA approval of Mylan’s protocols,

  there are genuine issues of material fact such that a reasonable jury could infer that Celgene had

  no objectively legitimate business justification for not selling Mylan samples of Thalomid® or

  Revlimid®.

         Although redundant in part, it is critical to recount some key events, as well as provide

  additional background. As noted regarding Thalomid®, Mylan’s November 16, 2007 letter to

  Celgene stated that the FDA had approved Mylan’s proposed protocols and that Mylan would

  pay the full value of shipment of Celgene’s samples. (See D.E. No. 277 at 66:1-7). On January

  8, 2008, Celgene wrote Mylan, questioning the amount of requested Thalomid® samples and

  requesting more information. (See id. at 66:8-19). On February 25, 2008, Mylan sent Celgene a

  letter in which Mylan represented that it was “prepared to provide” all the requested information

  from Celgene’s January 8, 2008 letter. (D.E. No. 238-13, Ex. P170). Further, Mylan “enclosed




                                                   32
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 33 of 55 PageID: 19075



  a simple confidentiality agreement which [Mylan] ask[ed] that Celgene sign and return”—and if

  “any changes” are desired, to immediately contact Mylan. (Id.).

         Celgene and Mylan negotiated over the confidentiality agreement until June 24, 2008,

  when Celgene sent Mylan the executed agreement. (Celg. Reply SMF ¶ 203). On June 27,

  2008, Mylan sent Celgene a letter providing responses and supplemental information in response

  to Celgene’s requests in its January 8, 2008 letter and also offered to enter into an appropriate

  indemnification agreement.     (Id. ¶ 204).    Celgene disputes any implication that Mylan’s

  responses were complete and satisfactory. (Id.).

         On July 25, 2008, Mylan sent Celgene a follow-up letter because it had not received a

  response to its June 27, 2008 letter, setting an August 1, 2008 deadline for a response or else it

  would pursue legal action. (Id. ¶ 205). In an August 1, 2008 letter, Celgene represented to

  Mylan that it was “carefully reviewing the documentation” that Mylan provided with its June 27,

  2008 letter and that it would send Mylan a draft indemnification agreement by August 15, 2008.

  (Id. ¶ 206).      But in his deposition, Celgene’s then-Regulatory and Compliance Counsel

  confirmed that, as of March 4, 2011, no “business people” at Celgene had reviewed the

  supporting documentation sent by Mylan in response to Celgene’s January 8, 2008 letter. (Id. ¶¶

  181, 209).

         On August 15, 2008, Celgene sent a draft indemnification agreement to Mylan and the

  parties exchanged negotiation-related correspondence. (See id. ¶¶ 211-12). Finally, in a June 24,

  2009 letter, Celgene wrote Mylan requesting the FDA’s approval letter concerning Mylan’s

  testing protocol, a copy of the protocol, and certain evidence concerning insurance. (D.E. No.

  228-7, Ex. 43).




                                                 33
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 34 of 55 PageID: 19076



         There are issues of fact—which may be interrelated—that are apparent from this history.

  First is timing.   For example, regarding Mylan’s request for Thalomid® samples, why did

  Celgene not ask for the FDA approval letter before June 24, 2009 as opposed to sooner? (See,

  e.g., Celg. Reply SMF ¶ 213; see also D.E. No. 277 at 79:5-83:6). To be sure, at oral argument,

  Celgene argued that timing issues (such as this one) are not fatal to summary judgment. For

  example, it explained that these timing issues related to what it learned through its “dealings”

  with another generic company, Lannett Company, Inc., who also sought samples from Celgene.

  (See D.E. No. 277 at 78:16-80:21). But as the Court indicated during the oral argument, this

  explanation must be presented to a jury. (See id. at 80:22-24; see also id. at 81:20-83:6).

         Moreover, no “business people” at Celgene reviewed Mylan’s supporting documentation

  in response to Celgene’s January 8, 2008 letter. (Celg. Reply SMF ¶¶ 181, 209). But Celgene

  served an interrogatory response in a Federal Trade Commission (the “FTC”) investigation that

  the two then-CEOs “made the decisions on behalf of Celgene regarding Celgene’s responses to

  pharmaceutical companies requesting to purchase THALOMID® or REVLIMID®” with legal

  advice from Celgene’s Deputy General Counsel and then-Regulatory and Compliance Counsel.

  (Celgene Reply SMF ¶ 207). Yet one of these two CEOs testified at deposition that “he did not

  have any input into Celgene’s information requests on January 8, 2008, did not know for sure

  who had provided input, and had never seen Mylan’s June 27, 2008 letter responding to the

  requests”—and further, “he could not recall reviewing ‘a single response from a generic

  company’ to Celgene’s information requests, or sitting in any meeting with Celgene’s legal,

  regulatory, or drug safety departments where such a response was discussed.” (Id.). And the

  other CEO testified that “he had no ‘personal knowledge of whether’ anyone actually reviewed

  the protocols submitted by various generic companies over time.” (Id. ¶ 208).




                                                  34
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 35 of 55 PageID: 19077



           In sum, the Court finds that there are genuine issues of material facts such that a

  reasonable jury could infer that Celgene had no objectively legitimate business justification for

  not selling Mylan samples of Thalomid® or Revlimid® samples after FDA approval of Mylan’s

  study protocols. 17 Policy considerations further bolster this finding.

           “Antitrust analysis must always be attuned to the particular structure and circumstances

  of the industry at issue”—and “[p]art of that attention to economic context is an awareness of the

  significance of regulation.” Trinko, 540 U.S. at 411. In fact, the Supreme Court stated in Trinko

  that “regulatory context . . . may also be a consideration in deciding whether to recognize an

  expansion of the contours of § 2.” Id. at 412. Juxtaposing the post-FDA approval record here

  with the policy behind the Hatch-Waxman Act—as well as the absence of a regulatory

  mechanism by which an agency can compel Celgene to turn over samples to Mylan—weighs

  against granting Celgene summary judgment for claims involving conduct after FDA approval of

  Mylan’s protocols. Cf. In re Suboxone (Buprenorphine Hydrochloride & Naloxone) Antitrust

  Litig., 64 F. Supp. 3d at 687 (“[R]egulatory structure requiring cooperation actually diminishes

  the need for antitrust scrutiny.”).




  17
           Celgene’s motion for summary judgment seeks dismissal of Mylan’s claims for attempted monopolization
  and denial of an “essential facility.” (See, e.g., D.E. No. 240 at 8 n.8). But Celgene’s proffered basis for dismissal
  of these claims assumes that—whether before or after FDA approval—there is no genuine issue of material fact that
  Celgene had a legitimate business justification for refusing to provide samples of Thalomid® and Revlimid®. (See
  id.). Because the Court cannot dismiss Mylan’s claims insofar as they concern Celgene’s conduct after FDA
  approval of Mylan’s protocols, the Court cannot dismiss Mylan’s claims for attempted monopolization and denial of
  an “essential facility” at this time.

          Similarly, because Mylan’s state antitrust claims rise and fall with the federal antitrust claims, the Court
  denies Celgene’s motion insofar as it seeks dismissal of those claims in their entirety. (See D.E. No. 277 at 184:11-
  23).



                                                           35
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 36 of 55 PageID: 19078



      XII.     Mylan cannot recover monetary damages for claims concerning Revlimid®

               A. The parties’ contentions

          Celgene argues that, although Mylan did not ask for Revlimid® samples until 2013, “its

  theory assumes that, in the but-for world, Mylan would have obtained samples, developed a

  generic product, passed bioequivalence testing, and filed an ANDA—all by January 2010.”

  (D.E. No. 228 at 35). “No reasonable jury could so find,” says Celgene. (Id.).

          In particular, Celgene contends that Natco Pharma (“Natco”), another generic company,

  filed an ANDA seeking FDA approval to market a generic version of Revlimid® in July 2010.

  (Id. (citing Celg. SMF ¶¶ 113-15)). It says that Celgene and Natco then engaged in patent

  litigation relating to Natco’s ANDA filing—but settled such that Natco can market a limited

  amount of its generic version beginning in 2022, with full market entry in 2026. (Id. at 13, 35).

  Notably, Celgene asserts that “Mylan’s sole damages theory for Revlimid” is that, had Celgene

  sold Mylan Revlimid® samples, “Mylan would have been able to file an ANDA before Natco,

  and that Mylan, instead of Natco, would be the one to enter the market in 2022 as the exclusive

  ANDA seller of generic lenalidomide.” (Id. at 35-36 (citations omitted)). In other words,

  Celgene states that “Mylan’s expert’s damages model assumes that Mylan would have filed its

  ANDA in January 2010, before Natco, and that Mylan would have negotiated the same patent

  litigation settlement with Celgene that Natco did”—even though “Mylan did not ask Celgene for

  Revlimid samples until 2013.” (Id. at 38 (citations omitted)). 18 Celgene argues that there is no

  evidence supporting this assumption. (See id.).




  18
            (See also D.E. No. 228 at 38 (“Mylan must produce evidence that, but for Celgene’s allegedly unlawful
  conduct, Mylan would have: (i) asked Celgene for samples of Revlimid in 2008—five years before it actually did
  ask; (ii) developed a generic lenalidomide product in one-sixth of the time it actually took; (iii) shown that its
  product was bioequivalent to Revlimid by January 2010; and (iv) obtained the same patent settlement license from
  Celgene that Natco did after years of litigation.”)).


                                                         36
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 37 of 55 PageID: 19079



         Critically, Celgene argues—in supplemental briefing requested by the Court—that, if the

  Court finds that Celgene cannot be held liable for conduct before FDA approval of Mylan’s

  protocols, the Court need not decide whether Mylan can recover damages for Revlimid®. (See

  D.E. No. 270 at 3). Celgene thus avers that any claim concerning Revlimid® should be limited to

  injunctive relief. (D.E. No. 228 at 35).

         In opposition, Mylan argues that any earlier request for Revlimid® samples would have

  been futile. (See D.E. No. 237 at 51-52). It contends that Celgene had a policy—until at least

  August 2012—that it would not, under any circumstances, sell or provide Revlimid® samples to

  generic companies for purposes of bioequivalence testing. (Id. at 52). Indeed, Mylan states that

  Celgene denied or failed to respond to every generic company’s request for Revlimid® samples

  before 2010. (Id.). And, in light of this and Celgene’s “years stringing along Mylan in its

  requests for Thalomid samples,” Mylan argues that it “was entirely reasonable” that requesting

  samples in January 2008 would have been futile.        (Id.).   Mylan avers that, “[b]ecause of

  Celgene’s anticompetitive conduct, the jury should resolve the issue of what Mylan’s

  development timeline would have looked like in the but-for world.” (Id. at 54).

         Notably, Mylan argues—in supplemental briefing requested by the Court—that “any

  determination by the Court that FDA review of Mylan’s protocols was required can easily be

  incorporated into Mylan’s existing damages models” because, for both drugs at issue, “the time

  frame from submission of Mylan’s protocols to the conclusion of the FDA’s review was a matter

  of months.” (D.E. No. 271 at 3). Mylan argues that this is “consistent with the negotiation

  timelines assumed” by its expert. (Id. (“Adding an express assumption that Celgene would have

  requested an FDA review (and that Mylan would have pursued it) to each damages timeline




                                                 37
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 38 of 55 PageID: 19080



  would require only a minor change in the assumptions of the model and no change to the actual

  damages calculations for each drug.”)).

               B. Analysis

          Mylan’s damages theory for its Revlimid® claims implicates the following figure from

  Mylan’s expert’s report:




  (D.E. No. 228-10, Ex. 99, Figure 2). 19

          Natco filed an ANDA for a generic version of Revlimid® in July 2010. (Celg. SMF ¶

  113; see also D.E. No. 228-10, Ex. 99 at 83). Mylan’s damages theory thus contemplates an

  ANDA filing for a generic version of Revlimid® in January 2010—before Natco. (D.E. No. 228-

  19
           Giving Mylan the benefit of the doubt, the Court sets aside—for purposes of summary judgment—Mylan’s
  allegation in its Complaint that: “In January 2009, Mylan began efforts to develop a generic equivalent to Celgene’s
  Revlimid.” (D.E. No. 1 ¶ 131).


                                                          38
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 39 of 55 PageID: 19081



  10, Ex. 99 at 106). Importantly, this means that Mylan’s damages model involves Mylan having

  “first-to-file” status and benefitting from the lucrative 180-day exclusivity period. (See id. at

  107). In turn, this means that no other generic company could have marketed a generic version

  of Revlimid® before the fourth quarter of 2022 besides Mylan. (See id. at 110). Mylan agreed at

  oral argument that, for its existing damages model, it would need to be the first-filer. (See D.E.

  No. 277 at 111:19-23; see also id. at 124:15-17).

         But, for reasons already discussed, the Court finds that Celgene is entitled to summary

  judgment on Mylan’s claims concerning pre-FDA approval of Mylan’s study protocols. In other

  words, there is no genuine issue of material fact that Celgene had an objectively legitimate

  business justification for requiring FDA approval of study protocols before turning over

  Revlimid® samples. And Mylan did not seek Revlimid® samples from Celgene and get FDA

  approval of its protocols until 2013—and did not communicate said FDA approval to Celgene

  until 2014.

         Unlike for its Thalomid® claims (discussed below), Mylan proffers no damages model for

  its Revlimid® claims that contemplates an ANDA filing after FDA approval of its study

  protocols. Moreover, Mylan does not point to any evidence that Mylan could have developed its

  study protocols for its lenalidomide ANDA sooner than it actually did—which Celgene noted at

  oral argument. (See D.E. No. 277 at 117:7-12).

         In contrast, for its Thalomid®-related claims, Mylan’s expert proffers a damages

  calculation that is not entirely invalidated by the Court’s ruling concerning FDA approval of

  Mylan’s protocols: “I calculate damages assuming the following characteristics of the ‘but for

  world’ . . . Mylan’s launch is delayed to Q3 2012 under the assumption that Celgene does not




                                                 39
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 40 of 55 PageID: 19082



  provide samples until after Mylan gets FDA approval for its safety protocol.” (D.E. No. 228-10,

  Ex. 99 at 120 (emphasis added)).

         At oral argument, Mylan’s rebuttal boiled down to one concept: futility. Mylan reasons

  that, “had Celgene not engaged in this recidivist behavior,” then “samples would have been

  requested and the process would have begun much earlier than it did” because “Mylan had

  identified Revlimid® for potential generic entry many years before, certainly by 2008.” (D.E.

  No. 277 at 87:16-21). According to Mylan, “[t]here’s no question that it could and would have

  begun the process then, and so rather than getting FDA approval in 2013, it would have gotten it

  in 2009 or earlier.” (Id. at 87:21-24). Mylan submits that, by January 2008, pursuing a generic

  version of Revlimid® was an opportunity for Mylan—“and had Celgene not been the problem

  that it had shown itself to be, . . . there’s really no question that samples would have been

  requested at that time.” (Id. at 103:21-24; see also id. at 104:14-15 (arguing that “asking for the

  samples had been demonstrated to be futile, expensive and painful”)). Mylan stresses that “a

  demand is not necessary to show futility,” and “the facts overwhelmingly demonstrate that such

  a request would have been futile.” (Id. at 104:19-22).

         Setting aside that Mylan’s expert proffers no damages calculation assuming that samples

  are turned over after FDA approval of Mylan’s protocols, there are still at least two problems

  with Mylan’s position.

         First, Mylan complains of futility based on Thalomid®-related back-and-forth with

  Celgene. As discussed, the Court has determined that Celgene cannot be held liable for conduct

  before FDA approval of Mylan’s protocols. The back-and-forth preceding that date—November

  16, 2007—involved: (1) Mylan’s September 2, 2005 request (D.E. No. 228-4, Ex. 16); (2)

  Celgene’s December 19, 2005 response directing Mylan to contact the FDA regarding S.T.E.P.S.




                                                  40
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 41 of 55 PageID: 19083



  (D.E. No. 228-5, Ex. 18); (3) the FDA’s February 12, 2007 letter to Mylan stating that it will

  exercise enforcement discretion “when Celgene has received confirmation in writing from the

  sponsor, its agent, or FDA that the sponsor of the study . . . has . . . provided the agency with

  sufficient assurance that the bioequivalence study will be conducted in such a manner as to

  ensure the safety of the subjects” (D.E. No. 228-6 at Ex. 28); and (4) the FDA’s September 11,

  2007 letter to Mylan finding the proposed protocols acceptable and providing 14

  recommendations (id. at Ex. 30).

         So then the critical date is November 16, 2007, when Mylan notified Celgene that the

  FDA approved its proposed protocols. This then begs the question: what happened between

  November 2007 and January 2008 that convinced Mylan that it would be “futile, expensive and

  painful” to ask for Revlimid® samples in January 2008?

         The only potential answer on this record is Celgene’s January 8, 2008 letter to Mylan, a

  conclusion Mylan confirmed at oral argument. (See D.E. No. 228-6, Ex. 34; D.E. No. 277 at

  150:25-151:25). And the Court is unconvinced that a reasonable jury could find futility based on

  this one letter; it amounts to a mere scintilla of evidence. After all, in its November 16, 2007

  letter, Mylan sought 2,500 capsules of Thalomid®—even though the FDA had notified both

  Celgene and Mylan in February 2007 that it intended “to exercise its enforcement discretion to

  permit Celgene to provide to another drug manufacturer (or its agent) 500 units of Thalomid” for

  bioequivalence testing. (See D.E. No. 228-6, Exs. 26, 28 & 32). And Celgene noted as much in

  its January 8, 2008 letter.   (See id., Ex. 34 (“Mylan seeks to purchase 2,500 capsules of

  Thalomid® . . . . Mylan’s request is contrary to FDA’s stated enforcement discretion policy,

  which established a 500 unit limit.”)). Moreover, Mylan ultimately decided that “it would be

  fruitless to” respond to Celgene’s June 24, 2009 letter. (Celg. SMF ¶ 53). Mylan’s counsel




                                                 41
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 42 of 55 PageID: 19084



  characterized this one letter as evidence of that Celgene “was jerking [Mylan] around.” (See

  D.E. No. 277 at 151:3-12). But counsel arguing that this is evidence of futility in January 2008

  is not enough. See Berckeley Inv. Grp. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006) (citation

  omitted) (“[S]ummary judgment is essentially ‘put up or shut up’ time for the non-moving party:

  the non-moving party must rebut the motion with facts in the record and cannot rest solely on

  assertions made in the pleadings, legal memoranda, or oral argument.”).

          To be sure, Mylan’s Head of Global Regulatory Science and Operations submitted a

  declaration—served after his deposition in this case and after the close of fact discovery—

  affirming, in relevant part, that:

                  6. Mylan selected lenalidomide as a generic product for
                  development in January of 2008.

                  7. Mylan could have requested Revlimid samples from
                  Celgene upon selecting this product for development. The
                  only reason that Mylan did not request samples from
                  Celgene at that time was because Mylan knew, from its
                  Thalomid negotiations with Celgene, that Celgene would
                  not engage in good faith negotiations.

                  8. If Mylan requested samples from Celgene in January of
                  2008, and Celgene negotiated with Mylan in good faith, it
                  should have taken Mylan and Celgene approximately six to
                  twelve months at most to negotiate a supply agreement and
                  for Mylan to receive samples of Revlimid.

  (D.E. No. 228-9, Ex. 94 at 2). But this cannot create an issue of material fact about futility

  because Celgene submits that this conflicts with prior sworn testimony before the FTC and

  therefore is barred by the “sham affidavit” rule. (See D.E. No. 228 at 41). Mylan never responds

  to this—which Celgene notes. (See D.E. No. 240 at 16-17).

          Second, even accepting that somehow the January 8, 2007 letter is enough for a jury to

  find futility, there is another problem: “there is not a single shred of evidence in the record,




                                                42
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 43 of 55 PageID: 19085



  expert or otherwise, that [Mylan] could have gotten their FDA protocols completed, submitted

  and approved.” (See D.E. No. 277 at 108:14-16 (emphasis added); see also id. at 109:5-9 (“They

  don’t have any expert who says – and they’ve got experts who say a lot of stuff here that we

  don’t agree with. But none of them say oh, and you somehow could have wound the clock

  backwards on FDA protocol development and FDA review.”)). Celgene stressed this point at

  oral argument. (See id. at 117:5-12, 140:3-10, 146:17-24, 147:2-16). And it is correct: Mylan

  points to no evidence that its study protocols would have been prepared and approved. This is

  simply not accounted for in Mylan’s timetable for market entry of a generic version of

  Revlimid® or Mylan’s Revlimid® damages model (as it is for Thalomid®). 20

           Accordingly, the Court grants Celgene summary judgment on Mylan’s Revlimid®

  damages claim; relief sought for any claim concerning Revlimid® is hereby limited to injunctive

  relief. 21

       XIII. Celgene’s statute-of-limitations defense for Mylan’s Thalomid®-related claims is
             denied without prejudice

               A. The parties’ contentions

                       1. Before oral argument

           Celgene argues that Mylan cannot recover for injuries caused only by acts outside the

  four-year limitations period for antitrust claims. (See D.E. No. 228 at 44; D.E. No. 240 at 19). It

  contends that Mylan cites Celgene’s conduct regarding Thalomid® samples between 2005 and

  2009, with the last act occurring on June 24, 2009. (D.E. No. 240 at 19). But Celgene states that

  Mylan sued more than four years later, on April 3, 2014. (Id.). So Celgene asserts that “[t]he


  20
         In fact, on August 24, 2012, Mylan submitted its lenalidomide protocols to the FDA—but did not receive
  FDA approval until July 29, 2013. (See D.E. No. 228-9, Exs. & 91).
  21
          For the reasons stated on the record, the Court denies Mylan’s eleventh-hour request to change its damages
  model. (See D.E. No. 271 at 3; D.E. No. 277 at 125:21-136:13, 152:2-13).


                                                         43
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 44 of 55 PageID: 19086



  statute of limitations for Mylan’s claims regarding Thalomid began to run on the date of

  Celgene’s [June 24, 2009] letter, and it expired on June 24, 2013.” (D.E. No. 228 at 45).

           Further, Celgene argues that “Mylan cannot extend the statute of limitations indefinitely

  by asserting a ‘continuing refusal to deal’” because “[e]ven a ‘continuing offense’ requires proof

  of a specific injurious act by the defendant within the limitations period.”         (Id. (citations

  omitted)).    It argues that, if “the law was otherwise, the statute of limitations would be

  nonexistent for refusal-to-deal claims” because a “plaintiff would be free to wait to sue for years,

  or decades, after the defendant communicated a refusal to deal, only then to claim that the refusal

  ‘continued’ into the limitations period because the defendant did not sell to the plaintiff in the

  meantime.” (Id. at 48).

           In opposition, Mylan counters that the general rule regarding accrual of the limitations

  period does not apply when, as here, damages are unascertainable at the relevant time. (D.E. No.

  237 at 41-42). It argues that, for claims involving unascertainable damages, the limitations

  period starts when damages become concrete and measurable. (Id. at 42). And Mylan avers that

  its damages claim “is based on lost profits from the sales of generic thalidomide it would have

  made but for Celgene’s refusal to supply samples.” (Id.). Mylan’s view is that “future lost

  profits had not accrued” as of June 24, 2009. (Id.). Mylan states that, before it could start

  making sales, Mylan still needed to take certain steps to secure FDA approval—which could not

  happen without samples. (Id.). So Mylan says that damages began accruing when it would have

  entered the market in the third quarter of 2010 because that was when the injury was suffered.

  (Id.).

           Further, Mylan contends that its Thalomid®-related claims are timely because of another

  exception to the general statute of limitations rule: the doctrine of continuing violations. (Id.




                                                  44
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 45 of 55 PageID: 19087



  (citations omitted)). It argues there is evidence that “Celgene committed several overt acts

  demonstrating the existence of a continuing scheme to protect its franchise from generic

  competition during the limitations period”: (1) “Celgene continued to harm competition by

  delaying or outright foreclosing generic entry on Thalomid”; and (2) “in conjunction with

  shifting the Thalomid market to Revlimid, Celgene carried out its policy of categorically refusing

  to supply Revlimid samples to every generic that requested it, a policy that existed until at least

  mid-2012.” (Id. at 43 (internal citations omitted)).

         Regarding this second point, Mylan avers that, “[u]ntil at least 2012, Celgene continued

  to tell the FDA, FTC, and [the Connecticut Attorney General] that it should not have to sell

  samples to generics, but even if it must field requests, it should be permitted to do so via a

  procedure of its own choosing—one that would enable Celgene to maintain its monopoly power

  in the Revlimid market” and delay or foreclose Mylan’s entry just like Celgene has done for

  thalidomide. (Id. at 44). In particular, Mylan argues that “Celgene’s May 14, 2013 and March

  20, 2014 letters to Mylan contained requests for information that were nearly identical to the

  categories of information that Celgene demanded in its January 8, 2008 letter regarding

  Thalomid”—which “constitute overt acts within the limitations period necessary to show the

  existence of Celgene’s scheme to protect its franchise, because it was this entire scheme that

  caused Mylan’s Thalomid harms.” (Id. at 44).

         In reply, Celgene argues that “damages for generic entry are not ‘unascertainable’ up to

  the moment of market entry, and indeed, Mylan is seeking Revlimid damages based on a

  projected market entry date that remains [four] years into the future.” (D.E. No. 240 at 19

  (emphasis in original)). As for Mylan’s continuing-violations argument, Celgene argues that

  neither of Mylan’s arguments make sense because: (1) “it is undisputed that Celgene did nothing




                                                  45
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 46 of 55 PageID: 19088



  to Mylan with respect to Thalomid after the limitations period began, so any violation did not

  ‘continue’ long enough to rescue Mylan’s damages claim”; and (2) “Mylan cannot lump

  Thalomid and Revlimid into a single continuing ‘violation,’” and “Mylan offers no authority that

  permits it to bootstrap Celgene’s conduct with respect to one alleged product market into a

  ‘continuing violation’ with respect to wholly separate conduct allegedly impacting a different

  product market.” (Id. at 20-21 (citations omitted) (emphasis in original)).

                     2. At oral argument

         Mylan stressed that its argument relating to unascertainability is as follows:

                 even under the assumptions in the damages model which are the
                 earliest in terms of time, entry doesn’t occur until 2010, within the
                 limitations period. But prior to 2010, Mylan is not making money,
                 it’s incurring losses. It’s making investments, it’s doing this, it’s
                 doing that. But it hasn’t sold anything in the market. The only time
                 a cause of action accrues is when you’re injured, and Mylan would
                 not, certainly in this case, have been injured until it actually began
                 selling the pills in the marketplace.

  (D.E. No. 277 at 155:2-10).

         Celgene responded that, “as a legal matter,” it is “permissible” for one to “file a lawsuit

  on day one and . . . ask for damages for lost profits into the future.” (Id. at 158:21-23). Celgene

  argues that this is, in fact, what Mylan’s Revlimid®-related claim is because it contemplates lost

  future profits in 2022—and “[u]nder their logic, that claim never accrued.” (Id. at 159:1-6). In

  Celgene’s view, “the question in this case” is “as of June 2009 . . . was your Q3 2010 entry and

  whatever lost sales you had then, was it so speculative and unprovable as of ‘09 that [Mylan]

  literally didn’t have a claim, and so the claim wouldn’t accrue until September of 2010.” (Id. at

  160:1-6). Celgene stressed that its position “is that both as a matter of law and as a matter of the

  record in this case, the damages model that they have submitted -- that they submitted in June of

  2016 [in this case], they could have done the exact same thing back in ‘09 and surely within four



                                                  46
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 47 of 55 PageID: 19089



  years of ‘09” as Mylan has not “pointed to a single magical event or series of events that took

  place between June 2009 and September 2010 when they say they would have come to market”

  that would make damages unascertainable until September 2010. (Id. at 166:21-167:4).

         In response, Mylan emphasized that it “could not have been injured prior to 2010 even if

  damages could have been calculated in 2009” and “damages could not have been calculated in

  2009.” (Id. at 168:11-13). Mylan seems to argue that, even though it made predictions, “those

  could be challenged as speculative”—and, even if calculations can be made, “the injury does not

  begin until pills are actually sold in the marketplace.” (See id. at 169:9-21).

         Celgene then countered that the applicable precedent “make[s] clear you’re not

  prohibited from suing for -- today for harm in the future” and the “question is given the nature of

  your case, given the nature of the claim, given the market . . . is it such that today you really –

  you really don’t know whether you’ve been harmed in the future.” (Id. at 171:5-10). It asserts

  that, “as a matter of law, Mylan is just wrong that a claim in a generic delay case does not – can’t

  accrue until we somehow pass the date of my expert’s but-for entry date.” (Id. at 172:3-5).

                     3. After oral argument

         “[B]ecause the parties appeared to present the Court with remarkably divergent

  interpretations and related arguments on the relevant law and its application to this matter,” the

  Court ordered supplemental briefing. (See D.E. No. 276). In this briefing, the parties argue as

  follows.

         Celgene reiterates that June 24, 2009, is the starting point, stating that “Mylan repeatedly

  threatened to sue Celgene well before this date.” (D.E. No. 280 at 1 (footnote omitted)).

  Regarding the ascertainability exception, Celgene posits that the limitations period begins when

  a plaintiff could have estimated the size of and possible profits of market entry. (Id. at 2-3




                                                   47
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 48 of 55 PageID: 19090



  (citation omitted)). Celgene contends that Mylan “offers no coherent argument that its alleged

  Thalomid-related damages were so speculative in June 2009 as to be unrecoverable as a matter

  of law”—and it “has not argued that that there was any uncertainty in 2009 about whether Mylan

  would launch a generic Thalomid product in the future or that Celgene’s conduct had delayed

  Mylan’s entry into the market.” (Id. at 3). Celgene asserts that nothing Mylan relies upon was

  unknown to Mylan in June 2009, “nor even reflect events that occurred between June 2009 and

  the third quarter of 2010 that could have made damages less speculative.” (See id. at 3-4).

         Celgene avers that Mylan offered a “new legal argument” at oral argument: regardless of

  whether Mylan’s future damages were ascertainable in 2009, Mylan’s cause of action could not

  have accrued in 2009 because Mylan could not have been injured until market entry in 2010.

  (See id. at 4). Celgene contests this argument, arguing (among other things) that the law plainly

  is “that a claim for provable future damages accrues on the date of the wrongful conduct.” (Id.).

  Moreover, Celgene notes that this conflicts with Mylan’s Revlimid®-related claim and that,

  under its theory, it would have to wait until 2022 to pursue such a claim. (Id.).

         Regarding the continuing-violation exception, Celgene argues that all of Mylan’s cited

  case law “involved an overt act that injured the plaintiff during the limitations period”—which

  Mylan has failed to identify here regarding Mylan’s ability to sell a generic version of

  Thalomid®.    (Id. at 5).   Celgene contends that its dealings with other generic companies

  regarding Thalomid® samples, as well as its dealings regarding Revlimid® samples, do not

  qualify as overt acts for Mylan’s Thalomid®-related claims. (Id.).

         For its part, Mylan begins by noting that its common law claims—unfair competition and

  tortious interference with economic advantage—are not implicated by Celgene’s statute-of-

  limitations defense. (See D.E. No. 281 at 1). As for its antitrust claims, Mylan argues that a




                                                  48
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 49 of 55 PageID: 19091



  “claim has not accrued if either the fact of accrual is speculative or the amount of damages is

  unprovable.” (Id. at 2 (emphasis in original)). And Mylan contends that, here, “both the fact and

  any amount of thalidomide damages were speculative—at least sufficient to raise an issue of fact

  that the speculative damages exception delayed the statute of limitations from running until the

  injury was first suffered in Q3 2010.” (Id. at 3 (emphasis in original)).

         Mylan contests Celgene’s Revlimid® comparison, arguing that its Revlimid®-related

  “damages claim has accrued because the fact that Natco engaged in patent litigation with

  Celgene and was able to obtain a settlement, coupled with the fact that Mylan was well equipped

  to do the same, means that the fact of Mylan’s Revlimid-related injury is ascertainable.” (Id. at

  4). And Mylan argues that “the amount of Revlimid damages is not speculative because market

  factors necessary for formulating the damages model . . . are already specified in detail in the

  real-world Celgene/Natco settlement agreement.” (Id. (citations omitted)).

         Mylan also maintains its continuing-violations theory for three reasons: (1) “Celgene’s

  overt conduct against other generics such as Lannett . . . confirmed Celgene’s refusal to deal

  policy, which continued to injure Mylan throughout the limitations period”; (2) “[g]iven

  Celgene’s overarching strategy to protect its franchise, Celgene’s refusal to supply Revlimid

  samples to Mylan in 2013 and 2014 reaffirmed to Mylan that Celgene would continue to prevent

  it from introducing generic versions of both of Celgene’s thalidomide products”; and (3) “under

  the guise of REMS, Celgene continued to impose restrictions that blocked normal distribution

  channels from supplying samples to Mylan and other manufacturers.” (Id. at 5).

             B. Analysis

         As an initial matter, Mylan is correct about its common law claims—which Mylan argues

  are governed by a six-year statute of limitations: they are not affected by Celgene’s statute-of-




                                                   49
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 50 of 55 PageID: 19092



  limitations defense. (See D.E. No. 281 at 1). Celgene has not moved to dismiss Mylan’s

  Thalomid®-related common law claims using this defense.                              Thus, these claims—unfair

  competition and tortious interference with economic advantage—are not subject to any time bar.

  And, because the Court denies Celgene’s only remaining challenge regarding Mylan’s

  Thalomid®-related claims discussed infra, the Court must hold a jury trial over Mylan’s

  Thalomid®-related claims.

           As for Mylan’s federal and state antitrust claims, the parties do not dispute the statute of

  limitations is four years. See 15 U.S.C. § 15b; N.J.S.A. § 56:9-14. The accrual date is the issue.

  And, as evident from the Court’s rather painstaking review of the parties’ contentions, this is one

  that is vigorously contested.

           On a motion for summary judgment, the “evidence of the non-movant is to be believed,

  and all justifiable inferences are to be drawn in his favor.” Anderson, 477 U.S. at 255. And the

  Supreme Court has never suggested that “trial courts should act other than with caution in

  granting summary judgment or that the trial court may not deny summary judgment in a case

  where there is reason to believe that the better course would be to proceed to a full trial.” Id. 22

           Here, as noted, the Court will hold a jury trial over Mylan’s Thalomid®-related claims.

  And the continuing-violations doctrine, in particular, gives this Court pause to grant judgment as

  a matter of law at this time. After all, “[t]he purposeful nature of the inaction—here an ongoing


  22
            See also United States v. Certain Real & Personal Property Belonging to Hayes, 943 F.2d 1292, 1297
  (11th Cir. 1991) (“A trial court is permitted, in its discretion, to deny even a well-supported motion for summary
  judgment, if it believes the case would benefit from a full hearing.”); Rheumatology Diagnostics Lab., Inc. v. Aetna,
  Inc., No. 12-5847, 2015 WL 3826713, at *4 (N.D. Cal. June 19, 2015) (“The Supreme Court has recognized that,
  even in the absence of a factual dispute, a district court has the power to deny summary judgment in a case where
  there is reason to believe that the better course would be to proceed to a full trial. . . . Here, a summary judgment
  ruling on the [issue], as plaintiffs have presented it, would resolve only a sliver of their remaining claims, one that is
  closely intertwined with issues that will be presented to the jury regardless of whether [the issue] is decided as a
  matter of law. . . . Even assuming that plaintiffs have carried their burden under Rule 56 on [the issue], the better
  course here is to proceed to a full trial.”) (internal quotation marks and citation omitted).



                                                             50
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 51 of 55 PageID: 19093



  refusal to sell . . . —obviously constitutes an injurious act, although perhaps not an overt one in

  the commonly-understood sense.” In re Lower Lake Erie Iron Ore Antitrust Litig., 998 F.2d

  1144, 1172 (3d Cir. 1993). “[C]ertain conspiracies, such as boycotts, operate through inaction.”

  Id. “[O]vert acts aren’t what cause damage”; “[i]t is the effectiveness of the overall conspiracy

  that causes damages.” Id.

          The Court finds that, at this juncture, Celgene’s statute-of-limitations defense risks being

  too intertwined with issues of material fact. Factual development at trial concerning Mylan’s

  Thalomid®-related claims will permit the Court to best assess the parties’ contentions. 23

  Therefore, in an abundance of caution and consistent with this Court’s discretion given the

  posture of this matter, the Court denies without prejudice Celgene’s motion as it concerns this

  defense. See, e.g., Certain Real & Pers. Prop. Belonging to Hayes, 943 F.2d at 1297 (“A trial

  court is permitted, in its discretion, to deny even a well-supported motion for summary

  judgment, if it believes the case would benefit from a full hearing.”).

       XIV. An issue of material fact exists about whether Mylan would have “skinny-
            labeled” in light of Celgene’s orphan drug exclusivity for Thalomid®

               A. Relevant factual background

          On July 16, 1998, the FDA approved Celgene’s NDA for Thalomid® for the treatment of

  manifestations of a particular form of leprosy known as ENL. (Celg. SMF ¶ 9). On May 25,

  2006, the FDA approved using Thalomid® in combination with dexamethasone for the treatment

  of newly diagnosed multiple myeloma. (Id. ¶ 18; D.E. No. 228-4, Ex. 12; D.E. No. 237-21, Ex.

  23
           For example, Mylan complains that “Celgene has an overarching strategy to protect its franchise of
  thalidomide and its analogs, including lenalidomide,” and therefore “Celgene’s refusal to supply Revlimid samples
  to Mylan in 2013 and 2014 reaffirmed to Mylan that Celgene would continue to prevent it from introducing generic
  versions of both of Celgene’s thalidomide products.” (D.E. No. 281 at 4-5). And the following is undisputed:
  Celgene’s Thalomid® marketing expenses dropped from approximately $24 million in 2005 to approximately $14.1
  million in 2006 and its Revlimid® marketing expenses increased from $18.9 million in 2005 to approximately $51.4
  million in 2006 (Celg. Reply SMF ¶ 133)—and, in 2009, Celgene either did not respond to or categorically refused
  all requests from generics to purchase Revlimid® samples (id. ¶ 235). And lenalidomide, an analogue of
  thalidomide, is a more potent product with a better toxicity profile. (Celg. SMF ¶ 86).


                                                         51
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 52 of 55 PageID: 19094



  P58). The multiple-myeloma indication was protected by an orphan drug exclusivity, meaning

  that no manufacturer other than Celgene could be approved by the FDA to market thalidomide

  for that indication until May 25, 2013. (Celg. SMF ¶¶ 18, 71).

          On September 26, 2003, Mylan formally selected thalidomide for development. (See

  Celg. Reply SMF ¶ 174). Thalidomide was identified as a “first to file” opportunity, meaning

  that it was an opportunity to obtain the potentially lucrative 180-day exclusivity period. (See

  id.).

          In December 2006, Barr Laboratories (“Barr”), another generic company, filed an ANDA

  to market a generic version of Thalomid®. (Celg. SMF ¶ 71). But Barr asked the FDA to

  approve a label addressing the non-orphan indication (i.e., ENL) without mentioning the orphan

  indication (i.e., multiple myeloma). (Id. ¶¶ 71, 72). In other words, Barr’s ANDA proposed to

  carve out multiple myeloma and sought approval for ENL only. (Id. ¶ 72). This type of carve-

  out request is also known as a “skinny label.” (Id.).

             B. The parties’ contentions

          Celgene argues that “[i]t is undisputed that, until May 2013, [its] orphan drug exclusivity

  prevented the FDA from approving any generic thalidomide product that included a multiple-

  myeloma indication on its label.” (D.E. No. 240 at 22). Celgene insists that Mylan’s Head of

  Global Regulatory Affairs “twice testified that Mylan intended to have a multiple-myeloma

  indication on its generic thalidomide label.” (Id.). Celgene also criticizes Mylan’s declarations

  filed “days before” its opposition to summary judgment. (Id. at 23).

          But Celgene avers that, even with these declarations, there is still no testimony that

  Mylan would have sought to carve out a multiple-myeloma indication from its label—only that it

  could have. (Id.). Finally, Celgene dispenses with Mylan’s internal 2006 documentation that




                                                  52
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 53 of 55 PageID: 19095



  purportedly indicates that Mylan anticipated launching thalidomide without a multiple-myeloma

  indication because, at the time of that documentation, the FDA had not approved Thalomid®’s

  multiple-myeloma indication.       (Id. at 24).     Simply put, Celgene argues that the 2006

  documentation could not anticipate a multiple-myeloma indication. (Id.).

         In opposition, Mylan argues that Celgene ignores testimony of its Head of Global

  Regulatory Affairs that “she was unable to opine on Mylan’s labelling strategy regarding

  thalidomide because Celgene’s refusal to supply samples prevented Mylan from proceeding to

  the stage of development at which it would consider its labelling strategy.” (D.E. No. 237 at 45

  (citation omitted)). Mylan further argues that other people who did not report to this Head of

  Global Regulatory Affairs were responsible for drafting labels before 2013. (Id. at 45-46).

  Mylan cites her declaration in which she purportedly says that Mylan regularly employs carve-

  out strategies for indications covered by orphan drug and other exclusivities. (Id. at 46). Mylan

  also cites a declaration purporting to explain that it does not finalize indications on its label for a

  generic product until bioequivalence testing is complete. (Id. (citation omitted)).

         Finally, Mylan says that it has adduced multiple pieces of evidence and circumstances

  that make this inquiry suited for a jury, including: Barr’s submission of a carved-out label;

  Mylan’s financial incentive to file an ANDA as soon as possible for a first-to-file opportunity;

  Mylan carves out labels when necessary; and a 2006 planning document envisioning a launch

  without the multiple-myeloma indication. (Id. at 48).

             C. Analysis

         Mylan’s evidence must be believed, and all justifiable inferences are to be drawn in its

  favor. See Anderson, 477 U.S. at 255. It is undisputed that, on September 26, 2003, Mylan

  formally selected thalidomide for development—and this was identified as a first-to-file




                                                    53
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 54 of 55 PageID: 19096



  opportunity. (Celg. Reply SMF ¶ 174). Mylan’s Head of Global Policy submitted a declaration

  that “Mylan does not finalize its generic labels, including finalizing what indications to include,

  until after bioequivalence testing is complete.” (D.E. No. 238-30, Ex. P316). She added that,

  generally, “a generic label will be finalized just before the related [ANDA] is submitted” and

  then the label is “updated as needed based on any relevant changes post submission to the

  [brand-name label], patent or exclusivity landscape.” (Id.). For Thalomid®, she affirmed that

  “Mylan was unable to conduct bioequivalence testing because it never had access to Thalomid

  samples”—and “Mylan does not make labelling decisions until after bioequivalence testing is

  complete and we are preparing the labeling section of the ANDA.” (Id.). And “Mylan regularly

  employs carve out strategies—successfully submitting and gaining approval for ANDAs that

  exclude (or ‘carve out’) indications covered by orphan drug and other exclusivities, while

  including all other FDA approved indications.” (Id.).

         And Mylan’s Head of Global Regulatory Affairs affirmed in his declaration that “Mylan

  does not finalize indications on its label for a generic product until bioequivalence testing is

  complete and we are preparing the labeling section of the ANDA.” (D.E. No. 237-20, Ex. P52).

  He too declared that “Mylan never had access to Thalomid for bioequivalence testing and thus

  had not finalize its label”—and “that Mylan regularly submits and gains approval for ANDAs

  that carve out indications subject to exclusivities including [orphan drug exclusivity].” (Id.).

         As noted above, Barr’s ANDA for a generic version of Thalomid® employed a carve-out.

  (See Celg. SMF ¶¶ 71, 72).

         Celgene disputes that there is any genuine issue of material fact. In particular, Celgene

  argues that nobody said what “Mylan’s label would have said.” (See D.E. No. 277 at 180:10-11;

  see also id. at 181:3-6). And Celgene stresses several other points (see, e.g., D.E. No. 240 at 22-




                                                   54
Case 2:14-cv-02094-ES-MAH Document 287 Filed 10/03/18 Page 55 of 55 PageID: 19097



  25)—all of which may ultimately win the day. But not at this point because the Court must give

  Mylan the benefit of reasonable inferences. And the evidence is such that a reasonable jury

  could find in favor of Mylan on this skinny-labelling issue.       The Court therefore denies

  Celgene’s motion relating to Celgene’s orphan drug exclusivity.

     XV.     Conclusion

         The Court has endeavored to carefully consider an extensive record juxtaposed against a

  complex and developing area of law. In that vein, it is important to note that—as tempting as it

  may be to do so—the issue of FDA approvals of generic study protocols for brand drugs

  requiring REMS is one that the Undersigned believes requires careful consideration of the

  specific facts and circumstances. And the analysis presented above is tailored to the specific

  facts and circumstances of this case.

         To summarize, the Court finds that, until the FDA approved Mylan’s protocols and

  Celgene was so notified, it had a legitimate business justification for refusing to sell Mylan

  samples given the record before the Court. Conversely, however, the propriety of Celgene’s

  conduct after FDA approval requires factfinding. Further, Mylan cannot recover monetary

  damages for its Revlimid® claims on this record. But the Court declines to find—at this time—

  that Mylan’s Thalomid® claims are either time barred or that any attendant damages are barred

  by Celgene’s orphan-drug exclusivity. These issues require factfinding. Finally, Mylan’s state-

  law claims—both antitrust and otherwise—cannot be dismissed in their entirety in light of the

  Court’s rulings.

         An appropriate Order accompanies this Opinion.

                                                             s/ Esther Salas
                                                             Esther Salas, U.S.D.J.




                                                55
